Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

by and between

The entities listed as “Seller” on Schedule 1A and 1B

(individually and collectively, “Seller”)

and

CTR PARTNERSHIP, L.P.,

a Delaware limited partnership

(“Buyer”)

May 13, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OF PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

 

              Page No.   1.   Agreement to Purchase and Sale      3    2.  
Purchase Price      3      (i)    Initial Deposit      4      (ii)    Additional
Deposit      4      (iii)    Balance of Purchase Price      4      (iv)   
Application of Deposit      4    3.   Buyer Contingencies      5      (a)   
Title and Survey      5      (b)    Buyer’s Due Diligence      7      (c)   
Documents to be Provided by Seller      7      (d)    Agency Debt      9     
(e)    Documents to be Provided by Escrow Holder      10      (f)    Date Down
of Representations; No Breach of Covenants      10      (g)    Concurrent Lease
Transaction      10      (h)    Fremont Lease and Mansfield Lease      11     
(i)    Third Party Consents      12      (j)    Operations Transfer Agreement   
  12      (k)    Financial Condition; Material Adverse Change      12      (l)
   Insurance      13      (m)    Committee Approval      14      (n)   
Indemnity Guaranty      14    3A.   Seller Contingencies      14      (a)   
Agency Debt      14      (b)    Documents to be Provided by Escrow Holder     
14      (c)    Date Down of Representations; No Breach of Covenants      15     
(d)    Operations Transfer Agreement      15      (e)    Fremont Lease and
Mansfield Lease      15    4.   Escrow      15      (a)    Escrow Holder; Escrow
Instructions      15      (b)    Opening and Close of Escrow      16      (c)   
Seller Deposits into Escrow      16      (d)    Buyer Deposits into Escrow     
17      (e)    Seller Deliverables to Buyer or New Operator      17   



--------------------------------------------------------------------------------

  (f)    Buyer Deliverables to Seller      18      (g)    Concurrent Assignment
     18      (h)    Interpleader      18      (i)    U.S. Treasury Regulations
     19    5.   Closing Costs      19      (a)    Seller Costs      19      (b)
   Buyer Costs      19      (c)    Debt      19      (d)    Cost of the Title
Policies      19      (e)    Other Costs      19      (f)    Cancellation of
Escrow      19    6.   Prorations and Adjustments      20      (a)    Operating
Expenses; Taxes      20      (b)    Assumption Debt      20    7.   Title      
  20      (a)    Conveyance      20      (b)    Title Policies      20    8.  
Representations and Warranties of Buyer      21      (a)    Organization      21
     (b)    Authority; Enforceability; Conflict      21      (c)    Litigation
     21      (d)    Third Party Consents      21      (e)    Knowledge      21
     (f)    Survival      21    9.   Representations and Warranties of Seller   
  22      (a)    Organization      22      (b)    Authority; Enforceability;
Conflict      22      (c)    Compliance      22      (d)    Accuracy of
Information      22      (e)    Litigation; Condemnation      22      (f)   
Utilities      22      (g)    Title      23      (h)    CC&R’s      23      (i)
   Hazardous Materials      23      (j)    Mold      23      (k)    Third Party
Consents      24      (l)    Licensure      24   



--------------------------------------------------------------------------------

  (m)    Foreign Person      24      (n)    Government Program Participation   
  24      (o)    Debt      24      (p)    Leases      25      (q)    AS-IS     
25      (r)    Knowledge      25      (s)    Survival      26    10.   Seller’s
Covenants      26      (a)    Agency Debt; Bank Debt      26      (b)   
Mansfield and Fremont Leases      27      (c)    Contracts      27      (d)   
Operation of Property      27      (e)    Records      27      (f)   
Post-Closing Audited Financials      27      (g)    Exclusivity      27      (h)
   Review Right      28      (i)    Survival      28      (a)    TPA Application
     28      (b)    Notice Regarding Representations      28    11.   Right to
Enter Property      29    12.   Loss by Fire, Other Casualty or Condemnation   
  29    13.   Indemnification      30    14.   Broker’s Commission      31   
15.   Notices      31    16.   Miscellaneous Provisions      32      (a)   
Incorporation of Prior Agreements      32      (b)    Buyer’s Right to Assign   
  32      (c)    [Intentionally Omitted.]      32      (d)    Time is of the
Essence      32      (e)    Successors and Assigns      32      (f)    No
Personal Liability or Third Party Beneficiaries      32      (g)    Governing
Law; Choice of Forum      32      (h)    Counterparts      33      (i)   
Interpretation; Construction      33      (j)    Exhibits; Schedule; Recitals
Verified      33      (k)    Waiver by a Party      33      (l)    Further
Assurances      33   



--------------------------------------------------------------------------------

  (m)    Injunctive and Equitable Relief; Liquidated Damages      33      (n)   
Business Days      33      (o)    Survival      34      (p)    Confidentiality
     34      (q)    Joint and Several      34   

SCHEDULES/EXHIBITS:

SCHEDULE 1A FEE FACILITIES

SCHEDULE 1B LEASE FACILITIES

SCHEDULE 2 BANK DEBT AND AGENCY DEBT

SCHEDULE 3 FUNDS ON DEPOSIT IN HUD ESCROWS

EXHIBIT A-1 LEGAL DESCRIPTION OF THE FEE LAND

EXHIBIT A-2 LEGAL DESCRIPTION OF THE LEASEHOLD LAND

EXHIBIT B FORM OF INDEMNITY GUARANTY

EXHIBIT 4(e)(i)(A) FORM OF BILL OF SALE FOR THE SELLER PERSONAL PROPERTY

EXHIBIT 4(e)(i)(B) FORM OF BILL OF SALE FOR THE CURRENT OPERATOR PERSONAL
PROPERTY

EXHIBIT 4(e)(ii) FORM OF NON-FOREIGN AFFIDAVIT

EXHIBIT 4(e)(iv) FORM OF SELLER’S CLOSING CERTIFICATE

EXHIBIT 4(f)(i) FORM OF BUYER’S CLOSING CERTIFICATE



--------------------------------------------------------------------------------

GLOSSARY OF TERMS

 

     Page No.  

Agency Debt Documents

     7   

Agreement

     1   

Buyer

     1   

Buyer Contingencies

     5, 13   

Close of Escrow

     14   

Closing Statement

     10   

Contracts

     8   

Covenant Survival Termination Date

     26   

Current Operator Personal Property

     2   

Debt

     3   

Deeds

     14   

Deposit

     4   

Disapproved PTR Matters

     6   

Disapproved Survey Matters

     6   

Disapproved Title Matter Endorsements

     6   

Disapproved Title Matters

     6   

Due Diligence Expiration Date

     7   

Environmental Enactments

     21   

Escrow

     14   

Escrow Holder

     14   

Exception Documents

     5   

Executive Order

     22   

Existing Leases

     10   

Existing Mansfield Debt

     3   

Existing Mansfield Lender

     3   

Existing Mansfield Mortgage

     3   

Existing Mansfield Note

     3   

Facilities

     1   

Facility

     1   

Fixtures

     1   

Fremont Facility

     1   

Fremont Land

     1   



--------------------------------------------------------------------------------

Fremont Landlord

     1   

Fremont Lease

     1   

Fremont Lease Assignment

     14   

Hazardous Materials

     22   

HUD

     4   

Improvements

     1   

Independent Consideration

     5   

Land

     1   

Lenders

     3   

Licenses

     8   

Mansfield Facility

     1   

Mansfield Land

     1   

Mansfield Landlord

     1   

Mansfield Lease

     1   

Mansfield Lease Assignment

     14   

Master Landlord

     10   

Master Lease

     10   

Master Tenant

     10   

Mortgages

     3   

Notes

     3   

Notice of Breach of Covenant

     26   

Notice of Breach of Rep

     20, 24   

OFAC

     23   

Opening of Escrow

     14   

Owner Licenses

     17   

Permitted Exceptions

     6   

Person

     23   

Personal Property

     2   

Plans and Reports

     8   

Prohibited Person

     22   

Property

     1   

Property Documents

     7   

PTR

     5   

Purchase Price

     3   



--------------------------------------------------------------------------------

Regulation

     17   

Rep Survival Termination Date

     20, 24   

Required HUD Amendment

     24   

Residents

     8   

Seller

     1   

Seller Personal Property

     2   

Surveys

     6   

Title Company

     5   

Title Policy

     19   

Warranties

     8   



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into as of May 13, 2015 (the “Effective Date”), by and
between the entities listed as “Seller” on Schedule 1A and Schedule 1B attached
hereto (each referred to herein individually and collectively as “Seller”), on
one hand, and CTR PARTNERSHIP, L.P., a Delaware limited partnership (“Buyer”),
on the other hand.

RECITALS

A. Reference is hereby made to those certain parcels of real property more
particularly described in Exhibit A-1 (the “Fee Land”) and Exhibit A-2 (the
“Leasehold Land”), attached hereto and incorporated herein by reference
(collectively, the “Land”).

B. The Land is improved with the skilled nursing facilities listed on
Schedule 1A and Schedule 1B attached hereto and other related improvements
(collectively, the “Improvements”). Each facility and the underlying Land on
which such facility rests, along with all other Property (as defined below)
related to such facility, shall at times be referred to herein as a “Facility”
and collectively as the “Facilities,” with those Facilities identified on
Schedule 1A referred to herein collectively as the “Fee Facilities” and those
Facilities identified on Schedule 1B referred to herein collectively as the
“Leasehold Facilities.”

C. Seller owns the fee interest in that certain real property identified on
Schedule 1A and more particularly described in Exhibit A-1.

D. Pursuant to that certain Lease Agreement dated as of January 29, 2002 (as
amended by that certain First Amendment to Lease Agreement dated as of April,
2002, and as further amended by that certain Second Amendment to Lease Agreement
dated as of March 6, 2012, the “Fremont Lease”), Seller, as tenant, leases from
the Board of County Commissioners, Sandusky County, Ohio, a governmental body
(“Fremont Landlord”), as landlord, certain real property located at 1865
Countryside Drive, Fremont, Ohio 43420 as identified on Schedule 1B and more
particularly described in Exhibit A-2 (the “Fremont Land”) and the Facility
located on the Fremont Land (the “Fremont Facility”).

E. Pursuant to that certain Nursing Home Lease dated September 10, 2003 (as
amended by that certain First Amendment to Nursing Home Lease dated as of
August 16, 2013, the “Mansfield Lease”), Seller, as tenant, leases from
Lynnhaven XII, LLC, a Georgia limited liability company (“Mansfield Landlord”),
as landlord, certain real property located at 535 Lexington Avenue, Mansfield,
Ohio 44907 as identified on Schedule 1B and more particularly described in
Exhibit A-2 (the “Mansfield Land”) and the Facility located on the Mansfield
Land (the “Mansfield Facility”).

F. The term “Property” as used herein, means (i) all of Seller’s right, title
and interest, if any, in and to the following: (a) the Land, together with all
rights, privileges, easements, rights of way, mineral and water rights and other
appurtenances to the Land, including parking rights appurtenant thereto; (b) all
Improvements thereon; (c) all fixtures of a permanent nature currently affixed
to the Land or the Improvements (“Fixtures”); (d) to the extent transferable,
all outstanding Warranties, Owner Licenses, and Plans and Reports (each, as
defined below) pertaining to the Land or the Improvements; and (e) all fixtures
(other than the Fixtures), equipment and personal property and intangible
property owned by Seller and used or intended to be used in connection with the
operation of the Facilities (the matters referred to in this clause (e) being
collectively referred to herein as, the “Seller

 

1



--------------------------------------------------------------------------------

Personal Property”), and (ii) all of Current Operator’s (as defined below)
right, title and interest, if any, in and to the equipment and tangible personal
property owned by Current Operator and used or intended to be used in connection
with the operation of the Facilities (the matters referred to in this clause
(ii) being collectively referred to herein as, the “Current Operator Personal
Property,” and collectively with the Seller Personal Property, the “Personal
Property”). As used in this Agreement, “Current Operator” shall refer to the
current, licensed operator of a Facility, if other than Seller, operating such
Facility pursuant to an existing lease between Seller and such Current Operator;
provided, however, that if Seller is the licensed operator of the Facilities
then all references in this Agreement to “Current Operator” shall be deemed to
refer to Seller. Notwithstanding anything to the contrary set forth above, the
following (the “Operator Property”) are not part of the Property but Seller
hereby agrees to transfer such Operator Property (or to cause Current Operator,
if applicable, to transfer such Operator Property) to New Operator (as
hereinafter defined) at Closing and at no additional cost pursuant to the
Operations Transfer Agreement (as hereinafter defined) or otherwise: (a) all
vehicles, machinery, tools, spare and replacement parts and similar property
used in connection with the operation of the Facilities; (b) all rights to all
ongoing or outstanding Contracts; (c) all office supplies, medical supplies,
food supplies, housekeeping supplies, laundry supplies and inventories and
supplies physically on hand at the Facilities as of the Close of Escrow (as
defined below); (d) all customer lists, resident files and records related to
current residents and all books and records with respect to the operation of the
Facilities existing and physically located at the Facilities as of the Close of
Escrow; (e) all employee time recording devices, computers, computer software,
hardware and discs used in connection with the operation of the Facilities, all
telephone numbers, brochures, pamphlets, flyers, mailers and all other
promotional materials related to the marketing and advertising of the business
conducted at the Facilities, all marketing studies, analysis and similar
materials related to the business conducted at the Facilities and the market or
potential market therefor; and (f) to the extent transferable, all Licenses
other than the Owner Licenses. Notwithstanding anything in this Agreement to the
contrary, the following shall be expressly excluded from the Property and the
Operator Property and shall be retained by Seller and/or Current Operator as
applicable: (1) all refunds, settlements, suits and causes of action related to
the Property and Operator Property together with all contingent and unliquidated
claims, counterclaims and rights to setoff claims related to the Property and
Operator Property; (2) the accounts receivable, notes receivable, investments,
and cash and cash equivalents; (3) the operating rights to fifteen (15) licensed
nursing home beds from the Oxford Facility; (4) the domain name
www.libertynursingcenters.com; (5) except as provided in Section 3(d) below, all
deposits and bonds relating to the Facilities (except security deposits of any
resident at any Facility); (6) personal property owned by residents of the
Facilities and not by Seller or Current Operator; (7) any prepaid expenses
pertaining to items such as, without limitation, utilities, supplies and
equipment, insurance and workers’ compensation premiums, taxes, employee
benefits, and professional services; (8) the items listed on Schedule 5 attached
hereto, and (9) the general corporate record books (excluding financial reports
and books), trademarks, service marks, logos and insignia of Seller or Current
Operator (including the names “Liberty Nursing Center,” “Liberty Nursing Centers
of Beavercreek,” “Liberty Nursing Center of Oxford,” “Liberty Nursing Center of
Willard,” “Liberty West Nursing Center of Toledo,” “Liberty Nursing Center of
Mansfield,” “Liberty Nursing Center of Fremont,” and “Liberty Nursing Center of
Riverside,” “Liberty Nursing Center of Riverview,” “Liberty Nursing and
Rehabilitation Center of Three Rivers,” “Liberty Retirement Community of
Washington Township,” “Liberty Nursing Center of Englewood,” “Liberty Nursing
Center of Portsmouth,” “Liberty Nursing Centers of Bellbrook,” “Liberty
Retirement Community of Middletown,” “Liberty Nursing Center of Xenia” and
“Liberty Nursing Center of Jamestown”); provided, however, that notwithstanding
anything in this Agreement to the contrary, at Closing Buyer and New Operator
shall automatically, without the need for any further action by the parties, be
granted a limited, non-exclusive, non-transferable license from Seller to use
the existing trade names of the Facilities for a transitional period of three
(3) months after the Close of Escrow, so long as any such licensee so using the
Facilities trade names maintains CMS star ratings at “3-Star” or above (or at
such lower star rating if a Facility does not have a “3-Star” rating or above at
Closing). If any such licensee so using the Facilities trade names does not
maintain a CMS star rating at “3-Star” or above, the limited license with
respect to such Facility shall be automatically revoked and terminated.

 

2



--------------------------------------------------------------------------------

G. As more particularly set forth on Schedule 2, the Land and the Facilities are
subject to certain financing (collectively the “Debt”) evidenced by promissory
notes (the “Notes”) in favor of certain lenders (collectively the “Lenders”).
The Notes are secured by mortgages or deeds of trust executed by Seller as
“mortgagor” or “trustor” or the like, for the benefit of the Lenders and are
recorded in the Official Records of the counties in which the Facilities are
located (the “Mortgages”). The outstanding principal balances of the Notes as of
December 31, 2014 are set forth on Schedule 2. In addition, Schedule 2 also
identifies both (1) Debt pursuant to which the following banks are the Lenders
(collectively, the “Bank Debt”): PNC Bank, Fifth Third Bank and Huntington Bank
(individually, “Bank”; collectively, “Banks”) in the aggregate outstanding
principal amount of approximately Fifty-Eight Million Nine Hundred Thousand
Dollars ($58,900,000) and (2) Debt pursuant to which HUD is the Lender
(collectively, “Agency Debt”). Upon the Close of Escrow (as defined below), and
subject to the terms and conditions of this Agreement, all Bank Debt shall be
paid in full from Purchase Price proceeds through Escrow, and the Agency Debt
shall, at Buyer’s option, be either assumed by Buyer or paid in full from
Purchase Price proceeds through Escrow, on the terms and conditions set forth
herein. Any Debt assumed as of Close of Escrow by Buyer shall be referred to
herein collectively as the “Assumption Debt;” and any Debt paid in full through
Escrow at Closing shall be referred to herein collectively as the “Paid Debt.”

H. Without limiting the generality of the foregoing, the fee simple interest in
the Mansfield Land and the Mansfield Facility are subject to certain financing
(collectively the “Existing Mansfield Debt”) evidenced by a promissory note (the
“Existing Mansfield Note”) in favor of Berkadia Commercial Mortgage, LLC (the
“Existing Mansfield Lender”). The Existing Mansfield Note is secured by a
mortgage recorded in the Official Records of the county in which the Mansfield
Facility is located (the “Existing Mansfield Mortgage”).

I. Seller desires to sell the Property to Buyer, and Buyer desires to buy the
Property from Seller, all pursuant to the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants, agreements and conditions set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller agree as follows:

1. Agreement to Purchase and Sale. Seller hereby agrees to sell, convey and
assign the Property to Buyer, and Buyer agrees to buy and accept the Property
from Seller, under the terms and conditions and for the purchase price
hereinafter set forth.

2. Purchase Price. The purchase price to be paid for the Property (the “Purchase
Price”) at the Close of Escrow is One Hundred Seventy-Five Million Dollars
($175,000,000), subject to credits and adjustments as set forth in this
Agreement. Notwithstanding anything in this Agreement to the contrary, at
Closing Buyer shall receive a credit against the Purchase Price in the amount of
(1) the outstanding principal indebtedness of the Assumption Debt assumed by
Buyer at Closing, and (2) pre-payment penalties and fees payable in connection
with the pay-off of the Paid Debt (“Prepay Fees”) at Closing to the extent said
Prepay Fees are in excess of Two Million One Hundred Thousand Dollars
($2,100,000) in the aggregate, and are actually paid by Buyer.

 

3



--------------------------------------------------------------------------------

(a) Buyer and Seller hereby acknowledge and agree that funds are on deposit in
those certain escrow accounts (collectively, the “HUD Escrows”) established for
all replacement reserves, mortgage escrow funds, residual receipts, premiums,
deposits and similar funds held in connection with the (i) the Agency Debt and
(ii) to the extent the Mansfield Landlord confirms in the Mansfield Lease
Assignment (as defined below) its willingness to cooperate and allow release of
such funds to New Operator from time to time as permitted by applicable U.S
Department of Housing and Urban Development (“HUD”) regulations, the Existing
Mansfield Debt, up to and including the amounts set forth on Schedule 3 attached
hereto. In addition to payment of the Purchase Price, Buyer shall reimburse
Seller, dollar-for-dollar, at Closing through Escrow, the amount of the HUD
Escrows assigned and transferred to Buyer at Closing. Any difference (increase
or decrease) between the amount of the HUD Escrows set forth on Schedule 3 and
the actual amount thereof at the Close of Escrow (or, with respect to the
Existing Mansfield Debt, the actual amount, if any, permitted by HUD to be used
by New Operator from time to time) shall be reflected as a dollar-for-dollar
adjustment in the foregoing reimbursement amount. For the avoidance of doubt,
the HUD Escrows shall be assigned to Buyer at the Close of Escrow.

(b) The Purchase Price shall be paid in the following increments at the
following times:

(i) Initial Deposit. Buyer shall make a cash deposit of Five Hundred Thousand
Dollars ($500,000) into Escrow (as defined below) within two (2) business days
of the Opening of Escrow (as defined below).

(ii) Additional Deposit. In the event Buyer delivers an Approval Notice (as
defined in Section 3(b) below) to Seller on or before the Due Diligence
Expiration Date, Buyer shall make an additional cash deposit of Five Hundred
Thousand Dollars ($500,000) into Escrow within two (2) business days of the Due
Diligence Expiration Date.

(iii) Balance of Purchase Price. The balance of the Purchase Price as well as
all sums necessary to pay Buyer’s costs, expenses and prorations (including
without limitation any payments required by Section 2(a) and 3(d) of this
Agreement) in connection with this transaction shall be deposited by Buyer into
Escrow in immediately available funds prior to the Close of Escrow (as defined
below).

(iv) Application of Deposit. So much of the cash sums as have been actually
deposited into Escrow at any given time pursuant to Sections 2(b)(i) and
2(b)(ii) above, together with all interest earned thereon, shall sometimes
collectively be referred to herein as the “Deposit.” If this Agreement is
terminated after the Due Diligence Expiration Date (i) as a result of Buyer’s
timely disapproval (or deemed disapproval) of any of the contingencies set forth
in Section 3 below, (ii) by reason of the failure of any condition precedent in
favor of Buyer as set forth in this Agreement, or (iii) for any other reason
except for a default under this Agreement solely on the part of Buyer, then the
Deposit shall be released by Escrow Holder (as hereinafter defined) to Buyer
immediately upon written instructions signed by Buyer and Seller; provided,
however, that Seller shall not unreasonably withhold, condition, or delay its
approval of such release. If this Agreement is terminated on or prior to the Due
Diligence Expiration Date (i) as a result of Buyer’s timely disapproval (or
deemed disapproval) of any of the contingencies set forth in Section 3 below,
(ii) by reason of the failure of any condition precedent in favor of Buyer as
set forth in this Agreement, or (iii) for any other reason except for a default
under this Agreement solely on the part of Buyer, then the Deposit shall be
released by Escrow Holder to Buyer immediately upon written instructions signed
by Buyer. If the purchase and sale of the Property is consummated as
contemplated hereunder, the Deposit shall be applied against the Purchase

 

4



--------------------------------------------------------------------------------

Price at the Close of Escrow. All Deposits made by Buyer pursuant to this
Section 2 shall be placed in a federally insured interest-bearing account by
Escrow Holder upon terms acceptable to Buyer to be held by Escrow Holder in
trust for the benefit of Buyer. If this Agreement is: (i) terminated by Seller
(to the extent Seller is permitted to terminate this Agreement pursuant to its
terms) because of a default under this Agreement on the part of Buyer, or
(ii) if the purchase and sale of the Property is not consummated because of a
default under this Agreement solely on the part of Buyer, then the Deposit shall
be non-refundable to Buyer and shall be released by Escrow Holder to Seller and
shall constitute the liquidated damages due to Seller pursuant to Section 16(m)
below. Notwithstanding anything in this Agreement to the contrary, Buyer and
Seller agree that a portion of the Deposit equal to One Hundred Dollars ($100)
(the “Independent Consideration”) shall be earned by Seller upon full execution
and delivery of this Agreement. Buyer and Seller hereby mutually acknowledge and
agree that the Independent Consideration represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and Buyer’s
right to have inspected the Property pursuant to the terms of this Agreement.
Upon the Closing or earlier termination of this Agreement, the Independent
Consideration shall be paid to Seller. Accordingly, any provision of this
Agreement contemplating a return of the Deposit to Buyer, shall mean and refer
to the Deposit less the Independent Consideration.

(v) Allocation of Purchase Price. Buyer and Seller shall have the right to
allocate a portion of the Purchase Price to the Personal Property for purposes
of determining transfer tax and sales tax with respect to the transactions
contemplated hereby. Buyer and Seller hereby acknowledge that such allocations
will have been approved by Buyer and Seller as of the Due Diligence Expiration
Date.

3. Buyer Contingencies. Buyer’s obligation to purchase the Property and proceed
to the Close of Escrow shall be subject to its approval of each contingency set
forth below (collectively, the “Buyer Contingencies”) within the time periods
indicated below. The Buyer Contingencies are for the sole benefit of Buyer. The
satisfaction of each Buyer Contingency is a condition precedent to the Close of
Escrow. Buyer may approve or disapprove any or all of the documents, materials,
items and matters identified in this Section 3 in its sole and absolute
discretion, except as otherwise specifically provided below. This Agreement may
be terminated upon written notice by Buyer: (i) as a result of Buyer’s
disapproval of any of the contingencies set forth in this Section 3 within the
time periods provided for herein, or (ii) by reason of the failure of any
condition precedent in favor of Buyer as set forth in this Agreement and,
following any such termination, neither party shall have any further liability
or obligations under this Agreement, except for those liabilities and
obligations that expressly survive a termination of this Agreement. Upon written
approval or written waiver of all of the Buyer Contingencies by Buyer, the
Deposit (to the extent then held in Escrow), shall be nonrefundable to Buyer and
shall be considered liquidated damages in Escrow pursuant to Section 16(m)
below.

(a) Title and Survey.

(i) Within five (5) business days of the Opening of Escrow, (A) Buyer shall
order from Commonwealth Land Title (the “Title Company”) an extended coverage
preliminary title report or commitment for each Facility (collectively, the
“PTR”), together with legible copies of all documents (“Exception Documents”)
relating to the title exceptions referred to in the PTR, and (B) Seller shall
deliver to Title Company copies of all of its policies of title insurance for
the Facilities in its possession. Buyer and Seller shall cause the Title Company
to deliver to Buyer and Seller copies of the PTR and Exception Documents.

 

5



--------------------------------------------------------------------------------

(ii) Within five (5) business days of the Opening of Escrow, Buyer shall order,
at Buyer’s sole cost and expense, a survey of each Facility, which surveys are
to be prepared in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by the American
Land Title Association and National Society for Professional Surveyors, Inc., in
2011 (the “Surveys”), sufficient to enable the Title Company to issue the Title
Policies (as defined below) with the blanket exceptions thereof limited only to
shortages in area. The Surveys shall be certified as true and correct by the
surveyor for the benefit of Buyer and the Title Company. Buyer and Seller shall
cause the surveyor to deliver to Buyer and Seller copies of the Surveys.

(iii) At least fifteen (15) days prior to the expiration of the Due Diligence
Expiration Date, Buyer shall notify Seller in writing of any disapproved title
exceptions (the “Disapproved PTR Matters”) and any disapproved matters relating
to the Surveys (the “Disapproved Survey Matters” and collectively with the
Disapproved PTR Matters, the “Disapproved Title Matters”) (each such writing, a
“Title Objection Letter”). All title exceptions set forth in the PTR other than
the Disapproved PTR Matters, together with all survey matters set forth in the
Surveys other than the Disapproved Survey Matters, shall collectively constitute
the “Permitted Exceptions.”

(iv) If Buyer delivers one or more Title Objection Letters, then Seller shall
have ten (10) calendar days after its receipt of a Title Objection Letter to
notify Buyer in writing whether Seller is willing to remove, or cause to be
removed, the Disapproved Title Matters set forth in such Title Objection Letter,
or, in the alternative, obtain the necessary title endorsements (the
“Disapproved Title Matter Endorsements”), in a form satisfactory to Buyer, to
insure against the effects of such Disapproved Title Matters. If Seller notifies
Buyer that Seller is willing to cure a Disapproved Title Matter (whether by
removal or endorsement), Seller shall be unconditionally obligated to so cure
such Disapproved Title Matter prior to or concurrently with the Close of Escrow
at its sole cost and expense. Seller’s failure to notify Buyer that Seller is
willing to cure a Disapproved Title Matter within the required ten (10) calendar
day period shall be deemed a notice of Seller’s election not to cure such
Disapproved Title Matter. Notwithstanding anything to the contrary herein, Buyer
shall not be required to object to any (A) lien securing a mortgage, deed of
trust or trust deed; (B) judgment lien against Seller or any party claiming
under Seller; (C) tax lien or real estate taxes that are due and payable;
(D) broker’s lien; or (E) any mechanics’ lien, materialman’s lien or other
statutory lien, and Seller shall be obligated to cure and discharge each of the
foregoing (other than (i) the Existing Mansfield Debt, which will remain
following the Closing, and (ii) the Assumption Debt, which Buyer shall assume at
the Close of Escrow, all subject to the terms and conditions of this Agreement)
on or prior to the Close of Escrow.

(v) If Seller notifies Buyer in writing (or is deemed to have notified Buyer)
that Seller is not willing to cure a Disapproved Title Matter, Buyer shall then,
within five (5) days after its receipt of such written notice (or deemed
notice), elect in its sole and absolute discretion, by giving written notice to
Seller and Escrow Holder, (A) to terminate this Agreement, or (B) to waive its
disapproval of such Disapproved Title Matter (and such Disapproved Title Matter
shall then be deemed to be a Permitted Exception). Buyer’s failure to give such
notice shall be deemed an election to terminate this Agreement. Upon Buyer’s
election, or deemed election, to terminate this Agreement under this
Section 3(a), this Agreement shall be deemed cancelled, the Deposit shall be
released by Escrow Holder to Buyer immediately upon written demand by Buyer,
after which neither party shall have any further obligations to the other under
this Agreement, except those that are specifically stated to survive the
termination of this Agreement.

 

6



--------------------------------------------------------------------------------

(vi) If the Title Company, prior to Close of Escrow, discloses to Buyer or
Seller a new exception (other than a new exception created by Buyer), or
materially amends any exception previously approved by Buyer, or materially
amends the terms under which the Title Company is willing to issue the Title
Policy, or if the Surveys are materially amended, then Buyer shall have ten
(10) calendar days from its receipt of notice of such disclosure, together with
legible copies of all documents mentioned in such disclosure (and if necessary,
the Close of Escrow shall be extended to provide for such ten (10) calendar day
period), to disapprove of the same by delivering a Title Objection Letter
related thereto. Such disapproved disclosures shall be treated as Disapproved
Title Matters pursuant to Sections 3(a)(iii) through 3(a)(v) above.

(vii) As a condition precedent to the Close of Escrow in favor of Buyer, the
Title Company shall be irrevocably and unconditionally committed to issue the
Title Policies in the form required by this Agreement.

(b) Buyer’s Due Diligence. On or before July 30, 2015 (the “Due Diligence
Expiration Date”), Buyer shall have completed its due diligence investigation of
the Property and shall have approved or disapproved such matters as Buyer deems
appropriate in its sole and absolute discretion with respect to the Property,
including without limitation any items related to the physical condition of the
Property or the Property’s suitability for Buyer’s intended purpose.
Notwithstanding anything in this Agreement to the contrary, Buyer shall have the
right until 6:00 p.m. Pacific Time on the Due Diligence Expiration Date, to
elect in its sole and absolute discretion, by giving written notice to Seller
and Escrow Holder, (A) to terminate this Agreement, or (B) to confirm its
satisfaction with the Property and intent to close the transaction pursuant to
the terms of this Agreement (the “Approval Notice”). Buyer’s failure to give the
Approval Notice shall be deemed an election to terminate this Agreement. Upon
Buyer’s election, or deemed election, to terminate this Agreement under this
Section 3(b), this Agreement shall be deemed cancelled, the Deposit shall be
released by Escrow Holder to Buyer immediately upon written demand by Buyer,
after which neither party shall have any further obligations to the other under
this Agreement, except those that are specifically stated to survive the
termination of this Agreement. Concurrently with delivering the Approval Notice,
if at all, Buyer shall notify Seller in writing whether Buyer desires to assume
any of the Bank Debt or pay off any of the Agency Debt. If Buyer delivers the
Approval Notice but does not notify Seller in writing whether Buyer desires to
assume any of the Bank Debt or pay off any of the Agency Debt, then Buyer shall
be deemed to have elected to pay off all of the Bank Debt and the Agency Debt.

(c) Documents to be Provided by Seller. Within five (5) calendar days following
the Opening of Escrow, Seller shall cause to be delivered to Buyer a legible
copy of all material information which Seller possesses, or that Seller may
obtain from Current Operator , with respect to the Property, including without
limitation the following (the “Property Documents”):

(i) an occupancy report for each Facility dated no earlier than thirty (30) days
prior to the Opening of Escrow;

(ii) all documents entered into by Seller or otherwise pertaining to the Agency
Debt, together with any and all amendments, modifications or supplements thereto
(the “Agency Debt Documents”), as well as all documents entered into by Seller
or otherwise pertaining to the Bank Debt, together with any and all amendments,
modifications or supplements thereto (the “Bank Debt Documents”);

(iii) all of Seller’s and Current Operator’s books, records, income and expense
statements, year-end financial and monthly operating statements relating to each
Facility for the three most recent fiscal years prior to the Close of the Escrow
and, to the extent available,

 

7



--------------------------------------------------------------------------------

the current year to date, together with operating budgets for the current
calendar year together with a current schedule of the HUD Escrows along with a
schedule of capital expenditure projects and planned expenditures for each
Facility and including, without limitation, any capital expenditure or similar
projects for which Seller has made, or intends to make, application to HUD for
release and/or use of a portion of the HUD Escrows;

(iv) all plans and specifications, soil, engineering, environmental or
architectural notices, studies, reports or plans, and all other reports
concerning the Facilities that relate to the physical condition or operation of
each Facility or recommended improvements thereto, including, without
limitation, any information that relates to the Facilities’ compliance with the
Americans with Disabilities Act of 1990 (collectively, the “Plans and Reports”);

(v) all permits, licenses, approvals, entitlements and other governmental,
utility service provider and other quasi-governmental authorizations, including
any bed rights, certificates of need or other similar certificate and any
certificates of occupancy that Seller or Current Operator now holds in
connection with the ownership, planning, development, construction, use,
operation or maintenance of the Property, and all amendments, modifications,
supplements, general conditions and addenda thereto (collectively, the
“Licenses”);

(vi) all appraisals of the Property prepared in the last eighteen (18) months;

(vii) all guarantees, representations and warranties made to or inuring to the
benefit of Seller regarding the Property or its operation or the construction of
the Improvements (“Warranties”). Seller shall also cause to be delivered to
Buyer all contracts, leases and other binding agreements currently in effect
relating to the Property and/or the use thereof together with any and all
amendments, modifications or supplements thereto (collectively the “Contracts”);

(viii) Seller’s current certificates of insurance with respect to each Facility
and the operations conducted therein, together with the loss history relating to
the less of: (A) the period during which Seller or any affiliate of Seller has
owned or operated such Facility, or (B) five (5) years;

(ix) the most recent tax bills for the Property including, but not limited to,
bills for real estate taxes and personal property taxes, if any; and all notices
received by Seller within the two (2) years immediately preceding the date
hereof and pertaining to real estate taxes or assessments applicable to the
Property. Seller shall promptly deliver to Buyer a copy of any such bills or
notices received by Seller after the date hereof (even if received by Seller
after the Close of Escrow);

(x) to the extent not included on the State of Ohio on-line Enhanced Information
Dissemination & Collection (“EIDC”) website
(http://publicapps.odh.ohio.gov/eid/default.aspx), copies of any and all written
notices received by Seller or Current Operator within the last two (2) years
from any governmental or quasi-governmental authorities with respect to
(A) violations or alleged violations of any License, law, code or regulation,
including, without limitation, any health and sanitation, fire or building
codes; (B) complaints by any resident of any Facility (“Residents”) or his or
her family; (C) defects or other deficiencies in the Facilities, and (D) results
of all inspections of the Facilities. On or before the date that is two
(2) Business Days following the Effective Date, Seller shall provide Buyer with
all user names, passwords, and any other information required to access the EIDC
website with respect to the Facilities. To the extent that, despite Buyer’s
reasonable attempts, it is unable to access the EIDC website with respect to the
Facilities, Seller shall promptly provide Buyer with copies of or access to the
information described in this clause (x);

 

8



--------------------------------------------------------------------------------

(xi) a true, correct, and complete copy of the Fremont Lease and the Mansfield
Lease, together with any and all amendments, modifications or supplements
thereto, as well as the current notice address for the landlord under the
Fremont Lease and the Mansfield Lease and the contact information (including
phone, fax and email) of Seller’s principal contact at each such landlord; and

(xii) such other documents or items as Buyer may reasonably request in writing
in connection with its due diligence investigation of the Property or the
operation thereof.

(d) Agency Debt. Prior to the Close of Escrow, Buyer shall receive from each of
the Agency Lenders from which consent is required pursuant to the terms of the
Agency Debt Documents, written approval (which shall not include any conditions
that imposed material obligations on Buyer not usually and customarily included
in such approvals) for (i) the assumption of the Assumption Debt, and (ii) full
prepayment of the applicable Paid Debt at the Close of Escrow, to the extent
Buyer has elected to have the same paid at Closing, all of which approvals shall
be on terms acceptable to Buyer in its reasonable discretion. Seller agrees that
it shall take all actions reasonably necessary to permit Buyer to assume the
Assumption Debt, to facilitate, and deliver the required prepayment notices in
connection with, prepayment of the applicable Paid Debt at the Close of Escrow,
and to permit Buyer (or its assignee or nominee, including, without limitation,
New Operator) to assume Seller’s leasehold interest in the Mansfield Lease,
including providing such information concerning Seller and the operation of the
Property and executing and delivering such documents as required by the Agency
Lenders. In connection with the assumption of the Assumption Debt, Seller agrees
to transfer its regulatory agreements and other related documentation related to
such Assumption Debt and to cooperate in any so-called “Transfer of Physical
Assets”, A7, or other similar procedure or process of HUD. Prior to the Close of
Escrow, Seller and the applicable Agency Lenders shall execute all necessary
instruments to effectuate the foregoing consents, assumptions, and assignment of
all applicable HUD Escrows. With respect to the Mansfield Facility, Buyer shall
cause New Operator, promptly following the Due Diligence Expiration Date, to
apply for a Modified Transfer of Physical Assets with respect to the Mansfield
Facility (the “Mansfield MTPA”) in order to secure Existing Mansfield Lender’s
approval of New Operator’s occupancy of the Mansfield Facility and the transfer
of any applicable regulatory agreements in connection therewith. HUD’s approval
of such Mansfield MTPA, including, without limitation, HUD’s willingness to
permit New Operator’s use of any HUD Escrows applicable to the Mansfield
Facility, shall be a condition precedent to the Close of Escrow in favor of
Buyer; provided, however, if the Mansfield MTPA is not received at least five
(5) business days prior to the Closing, then the Buyer shall proceed to Closing
with respect to the remaining Facilities, and shall postpone the Closing for the
Mansfield Facility as more particularly provided in Section 5(h) of this
Agreement. Notwithstanding anything in this Agreement to the contrary, whereas
all Bank Debt is to be paid at Close of Escrow, Buyer hereby expressly reserves
the right to elect, by written notice to Seller, that certain Agency Debt to be
paid in full at Close of Escrow (with Purchase Price proceeds) in lieu of Buyer
assuming such Agency Debt (and being entitled to a credit against the Purchase
Price for the same), in which event Seller agrees that it shall take all actions
reasonably necessary to facilitate prepayment of such Agency Debt at the Close
of Escrow; provided, however, (i) Buyer shall be responsible for and shall pay
applicable Prepay Fees therefor, (ii) Buyer’s obligation pursuant to clause
(i) shall be limited to the amount of Two Million One Hundred Thousand Dollars
(the “Prepay Cap”) in the aggregate (including Prepay Fees payable in connection
with the payoff of Bank Debt), and (iii) Buyer shall receive a credit against
the Purchase Price for any Prepay Fees paid by Buyer in excess of the Prepay
Cap. As used in this Section 3(d) and elsewhere in this Agreement where
applicable, the terms “Oxford Lender,” “Riverside Lender,” “Existing Mansfield
Lender,” “Willard Lender,” “Agency Lender,” Agency Lenders,” Assumption Lender,”
and “Assumption Lenders” shall be

 

9



--------------------------------------------------------------------------------

deemed to include HUD. Notwithstanding anything in this Agreement to the
contrary, the contingency described in this clause (d) must occur prior to the
Close of Escrow but is not tied to any specific date and, therefore, other than
the outside closing date referred to in Section 4(b) (i.e. December 31, 2015),
Buyer may not terminate this Agreement for failure of the contingency described
in this clause (d) to occur on or before a certain date.

(e) Documents to be Provided by Escrow Holder. At least two (2) business days
prior to the scheduled Close of Escrow, but no more than seven (7) business days
prior to the scheduled Close of Escrow, Escrow Holder shall prepare and deliver
to Buyer and Seller a pro forma closing statement (the “Closing Statement”)
relating to the consummation of the transactions contemplated by this Agreement,
which statement shall include, without limitation, line items relating to
amounts due under the Master Lease (as defined below) as of the Close of Escrow.
Buyer’s written approval of the Closing Statement, which may not be unreasonably
withheld, conditioned, or delayed, shall be a condition precedent to the Close
of Escrow. Notwithstanding anything in this Agreement to the contrary, the
contingency described in this clause (e) must occur prior to the Close of Escrow
but is not tied to any specific date and, therefore, other than the outside
closing date referred to in Section 4(b) (i.e. December 31, 2015), Buyer may not
terminate this Agreement for failure of the contingency described in this clause
(e) to occur on or before a certain date.

(f) Date Down of Representations; No Breach of Covenants. All of the
representations and warranties of Seller pursuant to Section 9 below shall be
true and correct in all material respects as of the Close of Escrow and, prior
to the Close of Escrow, there shall be no material breach of Seller’s covenants
or obligations under this Agreement, including, without limitation, those
covenants set forth in Section 10 below.

(g) Concurrent Lease Transaction.

(i) Prior to the Due Diligence Expiration Date, and as a condition precedent in
favor of Buyer, Buyer, or one (1) or more of its affiliates or nominees, as
landlord (in such capacity, collectively, “Master Landlord”), and such
operator(s) as Buyer may designate in its sole and absolute discretion (in such
capacity, collectively, “New Operator”), shall enter into, in Buyer’s sole
discretion, one or more acceptable lease agreements (other than the Mansfield
Facility and the Fremont Facility) (collectively (if applicable), the “Master
Lease”), whereby Master Landlord shall lease the Facilities (excluding the
Mansfield Facility and the Fremont Facility) to New Operator. Notwithstanding
anything herein which may be construed to the contrary, Buyer and Seller hereby
acknowledge and agree that there may be more than one Master Lease and more than
one New Operator and that, as used in this Agreement, the terms Master Lease and
New Operator shall refer to any and all such Master Leases and New Operators. If
Buyer elects to change the identity of the New Operators that have been
disclosed to Seller as of the Effective Date, and if any such New Operator
currently operates (or within the past five (5) years has operated) a licensing
nursing home in the State of Ohio, Buyer shall notify Seller in writing of the
identify of any such New Operator on or before the date that is five (5) days
prior to the Due Diligence Expiration Date for Seller’s prior approval, which
approval may not be unreasonably withheld, conditioned, or delayed. Seller’s
failure to deliver written notice to Buyer of Seller’s approval or disapproval
of any such New Operator within three (3) days of receipt of Buyer’s written
notice shall be deemed to constitute Seller’s approval of any such New Operator.
If Seller disapproves of any such New Operator, then Buyer shall have a period
of fifteen (15) days (with the Due Diligence Expiration Date being extended as
necessary to accommodate said fifteen (15) day period) to find a replacement New
Operator, which replacement New Operator shall be subject to Seller’s prior
approval to the extent otherwise required, and pursuant to the procedure
provided for, in this Section. Buyer shall notify Seller in writing of the
identity of any such New Operator.

 

10



--------------------------------------------------------------------------------

(ii) In connection with Buyer’s assumption of the Assumption Debt, (A) the form
of the Master Lease shall be modified as necessary to (1) incorporate the
provisions and requirements generally imposed by HUD in connection with a
facility lease relating to a skilled nursing facility encumbered with a HUD
insured mortgage, including, without limitation, requirements that (x) New
Operator comply with the operational requirements set forth in the applicable
Assumption Debt Documents (including the obligations under the fee owner’s
regulatory agreement), and (y) New Operator enter into a tenant regulatory
agreement with respect to each applicable Facility; and (2) obligate New
Operator to fund reserves with the Agency Lender for taxes, insurance and/or
capital improvement and repair obligations as may be required under the
applicable Assumption Debt Documents; and (B) Seller shall deliver to Agency
Lender such other instruments and documents as may be required by the Agency
Lender as a condition to granting its consent to the assumption of the
Assumption Debt by Buyer.

(iii) As of the Close of Escrow, any lease agreement (the “Existing Leases”)
then existing with respect to the operation of a Facility between Seller and a
Current Operator, if any, shall be terminated. For the avoidance of doubt, the
Existing Leases do not include the Mansfield Lease and the Fremont Lease.

(h) Fremont Lease and Mansfield Lease. Except as set forth in this Section 3(h),
Buyer’s obligation to proceed to the Close of Escrow is conditioned on its
receipt, at least five (5) business days prior to the Closing, of an estoppel
certificate and consent to assignment (to New Operator) of each of the Fremont
Lease and the Mansfield Lease duly executed by Fremont Landlord and Mansfield
Landlord, respectively. Each such estoppel certificate and consent to assignment
shall be in form and substance acceptable to Buyer (each, a “Lease Estoppel and
Consent” and, collectively, the “Lease Estoppels and Consents”). Each Lease
Estoppel and Consent must: (i) be dated no earlier than thirty (30) days prior
to the Closing, (ii) be consistent with the representations and warranties of
Seller set forth in this Agreement pertaining to the Fremont Lease and the
Mansfield Lease, as applicable, and (iii) provide for Fremont Landlord’s and
Mansfield Landlord’s, as applicable, express and unconditional (with respect to
New Operator) consent to the assignment of the Fremont Lease or Mansfield Lease,
as applicable, to New Operator. Seller shall provide Buyer with a copy of each
Lease Estoppel and Consent for Buyer’s review and approval before delivering the
same to the Fremont Landlord and Mansfield Landlord, as applicable. Seller
hereby agrees to exercise commercially reasonable efforts to cause the Lease
Estoppels and Consents to be approved and duly executed by Fremont Landlord and
Mansfield Landlord, as applicable, in accordance with the terms of this
Section 3(h) and, notwithstanding anything in this Agreement to the contrary,
Seller agrees to cooperate with Buyer and New Operator in seeking an extension
to the term of the Fremont Lease and the Mansfield Lease, respectively, to the
date that is fifteen (15) years from the then scheduled Close of Escrow. If
either or both Lease Estoppels and Consents are not delivered to Buyer on or
before the date that is forty-five (45) days before the scheduled Close of
Escrow, or if either or both do not meet the foregoing requirements (other than
the requirement for a fifteen (15) year extension, which is not a condition to
proceed to Closing), or disclose any facts objectionable to Buyer in its
reasonable discretion, then (A) Buyer shall proceed to Closing with respect to
the remaining Facilities (postponing the Closing for Fremont Facility and/or
Mansfield Facility as more particularly provided herein) with a Purchase Price
reduction of Two Million Dollars ($2,000,000) for each of Fremont Facility
and/or Mansfield Facility excluded from such Closing, and (B) Seller shall
continue in good faith to satisfy all such contingencies. In the event Seller
thereafter obtains the requisite Lease Estoppels and Consents for either or both
previously excluded Leasehold Facilities within one hundred eighty (180) days
after the Close of Escrow, then (1) within five (5) business days of Buyer’s
receipt of such Lease Estoppel and Consent, New Operator shall submit the
requisite applications to

 

11



--------------------------------------------------------------------------------

obtain the Operator Approvals and Mansfield MTPA, as applicable, and
(2) provided such Lease Estoppel and Consent does not disclose any facts
objectionable to Buyer in its reasonable discretion, closing for such Leasehold
Facility(ies) will occur, subject to the satisfaction of any applicable
conditions precedent in favor of Buyer, on the first day of the month following
New Operator’s receipt of the MTPA, if applicable, and further provided that the
New Operator shall not have received any indication from the State of Ohio that
the Operator Approvals will not be received or will not be dated as of the
Closing, and Closing shall occur on substantially the same terms and provisions
set forth for the Closing otherwise set forth herein, but with a Purchase Price
of Two Million Dollars ($2,000,000) per Leasehold Facility then closing. If
Seller fails to obtain the foregoing Lease Estoppel(s) and Consent(s) within
such one hundred eighty (180) day period, then neither party shall have any
further obligation to the other with respect to the unacquired Leasehold
Facility(ies). Buyer and Seller hereby agree and acknowledge that the Seller’s
rights and obligations as tenant pursuant to both the Fremont Lease and the
Mansfield Lease are to be assigned by Seller to New Operator and that Buyer
shall have no obligations with respect to the Fremont Lease or the Mansfield
Lease but that all such obligations, following the assignment thereof, shall be
obligations of New Operator to Seller, Fremont Landlord, and Mansfield Landlord,
as applicable.

(i) Third Party Consents. Prior to the Close of Escrow, (A) Buyer shall have
received all third party consents necessary to effectuate the transfer of the
Property to Buyer pursuant to the terms hereof, including, without limitation,
all consents required by any governmental or quasi-governmental authority with
respect to the acquisition by Buyer of the Facilities and the assignment to
Buyer of the Owner Licenses, and (B) New Operator shall have received all
Operator Approvals (as defined below). As used in this Agreement, “Operator
Approvals” shall mean all third-party consents, approvals, permits, licenses
(including, without limitation, nursing home licenses issued by the Department
of Health of the State of Ohio), provider agreements, certifications,
accreditations, certificates of exemption, waivers, variances or other
governmental or “quasi-governmental” authorizations or comparable consents or
items from any governmental authority that are (i) a condition of the transfer
of operations at the Facilities to New Operator and/or (ii) necessary or
advisable in connection with the transfer of operations at the Facilities to New
Operator and/or the use and operation of the Facilities by New Operator, and the
receipt of regular reimbursement under Medicaid or other third party payor
programs by New Operator after the Close of Escrow in the manner in which they
are currently being operated; provided, however, Buyer acknowledges and agrees
that the Ohio Department of Health does not issue nursing home licenses prior to
or simultaneously with a change of operator, and the Ohio Department of Medicaid
does not issue Medicaid provider agreements prior to or simultaneously with a
change of operator.

(j) Operations Transfer Agreement. Prior to the Due Diligence Expiration Date,
Seller and New Operator shall enter into an Operations Transfer Agreement in
form and substance acceptable to Seller, New Operator and Buyer (the “Operations
Transfer Agreement”) providing for the transfer of the Operator Property and
providing terms and conditions governing the transfer of the operations of the
Facilities to New Operator as of the Close of Escrow and the allocation of
liabilities in connection therewith as between Seller and New Operator. Seller
shall cooperate, and shall cause Current Operator to cooperate, to the extent
commercially reasonable, with New Operator’s efforts to have issued to it any
and all Operator Approvals, which cooperation efforts shall include, but not be
limited to, providing New Operator with any information that is necessary or
required in order to submit any change of operator or change of ownership
applications for the Facilities in connection with obtaining the Operator
Approvals.

(k) Financial Condition; Material Adverse Change. None of the following shall
have been done by, against or with respect to Seller or any of its affiliates
prior to the Close of Escrow: (i) the commencement of a case under Title 11 of
the U.S. Code (as now constituted or hereafter amended) or under any other
applicable bankruptcy or other similar law; (ii) the appointment of a trustee

 

12



--------------------------------------------------------------------------------

or receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take or submission
to any action indicating an inability to meet its financial obligations as they
accrue; or (vi) a dissolution or liquidation. As used in this Agreement,
“affiliate” means any individual or legally recognized entity that controls, is
controlled by or is under common control with Seller. As used herein, “control”
means the possession, directly or indirectly, of the power to direct the
management and policies of an entity, whether through ownership, voting control,
contract or otherwise. Without limiting the generality of the foregoing, prior
the Close of Escrow, there shall not have occurred any material deterioration of
the operations of any of the Facilities, which is defined as (A) a final and
non-appealable loss of licensure or certification status, (B) a material
diminution in the insurability of any Facility, (C) operating under a denial of
payment for new admissions, (D) any proceeding to revoke or materially limit any
license or certification, (E) any ongoing or accruing civil monetary penalty,
(F) operating under an immediate jeopardy or Special Focus; or (G) receipt of
any notice of an investigation by the Department of Justice, state attorney
general’s office, or other similar governmental authority that could lead to any
such investigation; provided, however, if at the Close of Escrow, one or more
events described in clauses C through F, inclusive, shall have occurred and is
continuing with respect to one or more affected Facilities (each, an “Affected
Facility”), then, at Buyer’s option (to be exercised by delivery of written
notice), the Closing shall proceed as to all Facilities that are not Affected
Facilities (each, an “Unaffected Facility”), and, (I) a portion of the Purchase
Price applicable to the Affected Facilities (in an amount determined below) (the
“Holdback”) shall be held back by Escrow Holder pending cure and subsequent
closing of the sale of the Affected Facilities to Buyer, and (II) Seller shall
diligently operate the Affected Facilities and cure the disqualifying condition
to Buyer’s sole satisfaction. If Seller cures to completion to Buyer’s
reasonable satisfaction, then the closing of the sale of the Affected Facilities
shall occur promptly thereafter substantially in conformity with the terms and
provisions set forth herein for the Close of Escrow, and the Holdback shall be
released to Seller at such closing. If, however, Seller fails to cure to
completion to Buyer’s reasonable satisfaction within one hundred eighty
(180) days of the initial Close of Escrow, then the Holdback shall be released
to Buyer and the parties shall have no further obligation to each other with
respect to the Affected Facilities. The Holdback shall be an amount equal to
(aa) the Affected Facility’s(ies’) trailing twelve (12) month EBITDAR divided by
(bb) 0.95. As used herein, “EBITDAR” shall mean earnings before interest, taxes,
depreciation and amortization, calculated on an accrual basis, and exclusive of
any “one-time” or other non-continuing revenue credit or expense deduction.

(l) Insurance. On or prior to the Close of Escrow, and as a condition precedent
to Buyer’s obligation to proceed to the Close of Escrow, Seller shall have
delivered to Buyer, and Buyer shall have approved in its commercially reasonable
discretion either of the following: (i) the terms of two year tail coverage
insurance policies for Seller’s professional and general liability insurance
coverage, with fresh coverage limits and deductibles reasonably acceptable to
Buyer and naming Buyer and Buyer’s permitted assignees and designees (and such
other entities as Buyer may reasonably request) as additional insureds, which
Seller shall purchase at Seller’s sole cost and expense to be effective as of
the Closing Date (“Seller’s Commercial Tail Coverage”), or (ii) continued
insurance coverage under Seller’s existing (as of the Effective Date)
professional and general liability insurance coverage plan for a period of not
less than two (2) years, including the same coverage limits and deductibles and
other provisions reasonably acceptable to Buyer and naming Buyer and Buyer’s
permitted assignees and designees (and such other entities as Buyer may
reasonably request) as additional insureds (“Seller’s Captive Tail Coverage”).
If Seller’s Commercial Tail Coverage is provided: (A) the insurer thereof must
be reasonably acceptable to Buyer, and (B) concurrently with the Close of
Escrow, Seller shall pay all premiums for Seller’s Commercial Tail Coverage and
such coverage shall commence to be in full force and effect as of the Closing
Date. If Seller’s Captive Tail Coverage is provided: (1) Seller shall provide to
Buyer, effective as of the Closing Date, certificates of insurance meeting the
requirements of this Section, (2) Seller shall make, when due, any and all
payments for any premiums required to maintain

 

13



--------------------------------------------------------------------------------

Seller’s Captive Tail Coverage through the date that is two (2) years from the
Closing Date, (3) Seller’s Captive Tail Coverage shall be in full force and
effect through the date that is two (2) years from the Closing Date, and
(4) Seller’s Captive Tail Coverage shall be in full force and effect, pursuant
to the requirements set forth in this Section, as of the Closing Date.
Notwithstanding anything in this Agreement to the contrary, Seller’s obligations
pursuant to this Section 3(l) shall survive the Close of Escrow for a period of
two (2) years from the Closing Date.

(m) Committee Approval. On or prior to the Due Diligence Expiration Date, the
investment committee of Buyer’s ultimate parent company, CareTrust REIT, Inc.,
shall have approved the consummation of the transactions that are the subject of
this Agreement on the terms and conditions described herein and in the Master
Lease.

(n) Indemnity Guaranty. At the Close of Escrow, Seller shall cause to be
delivered to Buyer, an Indemnity Guaranty in the form attached hereto as Exhibit
B (the “Indemnity Guaranty”), duly executed by the Linda Black-Kurek, an
individual, and Liberty Nursing Centers Holding Company, Inc., an Ohio
corporation (individually, a “Guarantor”; together, “Guarantors”).

(o) Successor Liability Agreement. Prior to the Close of Escrow, Seller shall
have provided to Buyer a copy of the fully executed and delivered “Successor
Liability Agreement” (as defined in the Operations Transfer Agreement).

3A. Seller Contingencies. Seller’s obligation to sell the Property shall be
subject to its approval of each contingency set forth below (collectively, the
“Seller Contingencies”) within the time periods indicated below. The Seller
Contingencies are for the sole benefit of Seller. The satisfaction of each
Seller Contingency is a condition precedent to the Close of Escrow. Seller may
approve or disapprove any or all of the documents, materials, items and matters
identified in this Section 3A in its sole and absolute discretion, except as
otherwise specifically provided below. This Agreement may be terminated upon
written notice by Seller: (i) as a result of Seller’s disapproval of any of the
contingencies set forth in this Section 3A within the time periods provided for
herein, or (ii) by reason of the failure of any condition precedent in favor of
Seller as set forth in this Agreement and, following any such termination, the
Deposit shall be returned by Escrow Holder to Buyer (unless such failure is
caused due to the default of Buyer), and Seller shall deliver any written
instructions required by Escrow Holder in connection therewith, and neither
party shall have any further liability or obligations under this Agreement,
except for those liabilities and obligations that expressly survive a
termination of this Agreement.

(a) Agency Debt. Prior to the Close of Escrow, Seller shall receive from each of
the Agency Lenders from which consent is required pursuant to the terms of the
Agency Debt Documents, written approval for the assignment of the Assumption
Debt to Buyer or its assignee or designee, which approval shall not include any
conditions not usually and customarily included therein. Notwithstanding
anything in this Agreement to the contrary, the Seller Contingency described in
this clause (a) must occur prior to the Close of Escrow but is not tied to any
specific date and, therefore, other than the outside closing date referred to in
Section 4(b) (i.e. December 31, 2015), Seller may not terminate this Agreement
for failure of the contingency described in this clause (a) to occur on or
before a certain date.

(b) Documents to be Provided by Escrow Holder. At least two (2) business days
prior to the scheduled Close of Escrow, but no more than seven (7) business days
prior to the scheduled Close of Escrow, Escrow Holder shall prepare and deliver
to Buyer and Seller the Closing Statement as of the Close of Escrow. Seller’s
written approval of the Closing Statement, which may not be unreasonably
withheld, conditioned, or delayed, shall be a condition precedent to the Close
of Escrow. Notwithstanding anything in this Agreement to the contrary, the
Seller Contingency described in this clause (b) must occur prior to the Close of
Escrow but is not tied to any specific date and, therefore, other than the
outside closing date referred to in Section 4(b) (i.e. December 31, 2015),
Seller may not terminate this Agreement for failure of the contingency described
in this clause (b) to occur on or before a certain date.

 

14



--------------------------------------------------------------------------------

(c) Date Down of Representations; No Breach of Covenants. All of the
representations and warranties of Buyer pursuant to Section 8 below shall be
true and correct in all material respects as of the Close of Escrow and, prior
to the Close of Escrow, there shall be no material breach of Buyer’s covenants
or obligations under this Agreement.

(d) Operations Transfer Agreement. Prior to the Due Diligence Expiration Date,
Seller and New Operator shall have entered into the Operations Transfer
Agreement.

3B. Seller Contingencies. Fremont Lease and Mansfield Lease. If either or both
Lease Estoppels and Consents are not delivered to Seller at least five
(5) business days prior to the Closing, or if either or both do not meet the
requirements of Section 3(h) of this agreement (other than the requirement for a
fifteen (15) year extension, which is not a condition to proceed to Closing),
then Seller shall proceed as set forth in Section 3(h) of this Agreement,
namely, that (A) Seller shall proceed to Closing with respect to the remaining
Facilities (postponing the Closing for Fremont Facility and/or Mansfield
Facility as more particularly provided herein) with a Purchase Price reduction
of Two Million Dollars ($2,000,000) for each of Fremont Facility and/or
Mansfield Facility excluded from such Closing, and (B) Seller shall continue in
good faith to satisfy all such contingencies. In the event Seller thereafter
obtains the requisite Lease Estoppels and Consents for either or both previously
excluded Leasehold Facilities within one hundred eighty (180) days after the
Close of Escrow, then (1) within five (5) business days of Buyer’s receipt of
such Lease Estoppel and Consent, New Operator shall submit the requisite
applications to obtain the Operator Approvals and Mansfield MTPA, as applicable,
and (2) provided such Lease Estoppel and Consent does not disclose any facts
objectionable to Buyer in its reasonable discretion, closing for such Leasehold
Facility(ies) will occur, subject to the satisfaction of any applicable
conditions precedent in favor of Buyer, on the first day of the month following
New Operator’s receipt of the MTPA, if applicable, and further provided that the
New Operator shall not have received any indication from the State of Ohio that
the Operator Approvals will not be received or will not be dated as of the
Closing, and Closing shall occur on substantially the same terms and provisions
set forth for the Closing otherwise set forth herein, but with a Purchase Price
of Two Million Dollars ($2,000,000) per Leasehold Facility then closing. If
Seller fails to obtain the foregoing Lease Estoppel(s) and Consent(s) within
such one hundred eighty (180) day period, then neither party shall have any
further obligation to the other with respect to the unacquired Leasehold
Facility(ies). Buyer and Seller hereby agree and acknowledge that the Seller’s
rights and obligations as tenant pursuant to both the Fremont Lease and the
Mansfield Lease are to be assigned by Seller to New Operator and that Buyer
shall have no obligations with respect to the Fremont Lease or the Mansfield
Lease but that all such obligations, following the assignment thereof, shall be
obligations of New Operator to Seller, Fremont Landlord, and Mansfield Landlord,
as applicable.

4. Escrow.

(a) Escrow Holder; Escrow Instructions. Within two (2) business days of mutual
execution of this Agreement by Buyer and Seller, an escrow for the purchase and
sale of the Property (the “Escrow”) shall be established with Commonwealth Land
Title/Lawyers Title, at its offices at 4100 Newport Place, Suite 120, Newport
Beach, California 92660, Attention: Kip Ralston/Debi Calmelat (the “Escrow
Holder”). This Agreement, together with such further instructions, if any, as
the parties shall provide to Escrow Holder by written agreement, shall
constitute the escrow instructions to the Escrow Holder.

 

15



--------------------------------------------------------------------------------

(b) Opening and Close of Escrow. The Escrow shall be deemed open (the “Opening
of Escrow”) as of the date of this Agreement. Escrow shall close on the later of
(i) September 30, 2015, or (ii) the last business day of the calendar month in
which all conditions precedent to Closing have been obtained and/or satisfied or
expressly waived in writing by the party in whose favor said condition(s)
precedent run (the “Close of Escrow” or “Closing”). The Close of Escrow shall be
deemed to be effective and the transfer of the Property shall be deemed to have
occurred as of 12:01 a.m. local time on the first day of the calendar month
immediately following the Close of Escrow. In the event the Close of Escrow has
not occurred on or prior to December 31, 2015, then this Agreement shall
terminate and the provisions of Section 2(b)(iv) shall apply.

(c) Seller Deposits into Escrow. As a condition precedent to the Close of Escrow
in favor of Buyer, Seller shall deliver or cause to be delivered to Escrow
Holder in a timely manner to permit the closing of the transaction contemplated
hereby by the Close of Escrow the following:

(i) a duly executed and acknowledged special or limited warranty deed for each
Facility (other than the Mansfield Facility and the Fremont Facility) in the
customary form for the Counties (as defined below), subject to the Permitted
Exceptions, which shall be set forth on a schedule attached thereto (the
“Deeds”);

(ii) subject to Section 3(h), original executed counterparts to an assignment
and assumption of the Mansfield Lease in form and substance reasonably
acceptable to Buyer (the “Mansfield Lease Assignment”) assigning Seller’s
leasehold interest in the Mansfield Lease to Buyer;

(iii) subject to Section 3(h), original executed counterparts to an assignment
and assumption of the Fremont Lease in form and substance reasonably acceptable
to Buyer (the “Fremont Lease Assignment”) assigning Seller’s leasehold interest
in the Fremont Lease to Buyer;

(iv) original executed and acknowledged Seller and Agency Lender counterparts to
all documentation required by the Agency Lenders with respect to the assumption
of the Assumption Debt and assignment of the Mansfield Lease, together with such
documentation that New Operator may be required to deliver to the Agency Lenders
in connection with the same, if then applicable;

(v) original executed Seller and Agency Lender counterparts to all instruments
necessary to effectuate the assignment of all applicable HUD Escrows pursuant to
the terms of this Agreement;

(vi) payoff letters from the holders or claimants of, or with respect to, any
encumbrance or monetary lien affecting the Property that is not a Permitted
Exception, including, without limitation, in connection with the payoff of the
Paid Debt;

(vii) any and all transfer declarations or disclosure documents, duly executed
by the appropriate parties, required in connection with the recordation of the
Deeds by any state, city, or county agency having jurisdiction over the Property
or the transactions contemplated hereby;

(viii) a fully executed original of the Indemnity Guaranty executed by all
Guarantors;

 

16



--------------------------------------------------------------------------------

(ix) a duly executed counterpart of the Closing Statement; and

(x) any other executed or other documents reasonably required by the Title
Company to consummate this transaction.

(d) Buyer Deposits into Escrow. As a condition precedent to the Close of Escrow
in favor of Seller, Buyer shall deliver or cause to be delivered to Escrow
Holder in a timely manner to permit the closing of the transaction contemplated
hereby by the Close of Escrow the following:

(i) a sum equal to the Purchase Price less any credits against the Purchase
Price provided for herein (including, without limitation, the Deposit and the
amount of the principal balance of the Assumption Debt assumed by Buyer as of
the Close of Escrow), plus any other sums required for costs to be paid by Buyer
pursuant to the terms of this Agreement;

(ii) subject to Section 3(h), original executed counterparts to the Mansfield
Lease Assignment;

(iii) subject to Section 3(h), original executed counterparts to the Fremont
Lease Assignment;

(iv) original executed counterparts to all documentation required by the Agency
Lenders with respect to the assumption of the Assumption Debt and assignment of
the Mansfield Lease, if then applicable, together with such documentation that
New Operator may be required to deliver to the Agency Lenders in connection with
the same;

(v) original executed counterparts to all instruments necessary to effectuate
the assignment of all applicable HUD Escrows pursuant to the terms of this
Agreement;

(vi) any and all transfer declarations or disclosure documents in form and
substance reasonably acceptable to Buyer, duly executed by the appropriate
parties, required in connection with the recordation of the Deeds by any state,
city, or county agency having jurisdiction over the Property or the transactions
contemplated hereby;

(vii) a duly executed counterpart of the Closing Statement; and

(viii) any executed or other documents reasonably required by the Title Company
to consummate this transaction.

(e) Seller Deliverables to Buyer or New Operator. As a condition precedent to
the Close of Escrow in favor of Buyer, Seller shall (and, as applicable, shall
cause Current Operator to) deliver or cause to be delivered to Buyer or New
Operator, as applicable, prior to the Close of Escrow the following:

(i) a duly executed bill of sale for the Seller Personal Property in the form of
Exhibit 4(e)(i)(A) attached hereto for each Facility and, as applicable, a duly
executed bill of sale for the Current Operator Personal Property in the form of
Exhibit 4(e)(i)(B) attached hereto for each Facility; provided, however, Seller
shall not have any obligation to deliver the Personal Property to any location
other than the Facilities, it being understood and agreed that the presence of
the Personal Property at the Facilities at Closing shall constitute delivery
thereof.

 

17



--------------------------------------------------------------------------------

(ii) a non-foreign affidavit in the form attached hereto as Exhibit 4(e)(ii) for
each Seller;

(iii) evidence reasonably satisfactory to Buyer of the termination of the
Existing Leases;

(iv) a duly executed certificate in the form attached hereto as Exhibit 4(e)(iv)
confirming that all of Seller’s representations and warranties made in this
Agreement are true and correct in all material respects as of the Close of
Escrow;

(v) a duly executed bill of sale for the Operator Property in the form agreed
upon by Seller (and, as applicable, Current Operator) and New Operator; and

(vi) any other executed or other documents reasonably required by Buyer to
consummate this transaction.

(f) Buyer Deliverables to Seller. As a condition precedent to the Close of
Escrow in favor of Seller, Buyer shall deliver or cause to be delivered to
Seller, prior to the Close of Escrow the following:

(i) a duly executed certificate in the form attached hereto as Exhibit 4(e)(iv)
confirming that all of Buyer’s representations and warranties made in this
Agreement are true and correct in all material respects as of the Close of
Escrow;

(ii) any other executed or other documents reasonably required by Seller to
consummate this transaction.

(g) Concurrent Assignment. Effective concurrently with the Close of Escrow,
Seller hereby grants, conveys, assigns and transfers to Buyer, to the extent
transferrable or assignable under applicable law, all of Seller’s right, title
and interest in and to all (i) Warranties, (ii) those Licenses that an operator
of a Facility would not be required to maintain in its own name but which may be
held by the owner of the Land separate and apart from those Licenses required to
be maintained in the name of the operator of a Facility under applicable law
(collectively, the “Owner Licenses”), (iii) Plans and Reports, (iv) all deposits
held by any utility or other service provider with respect to the Property (with
Seller to receive credit on the Closing Statement for any verified cash deposits
transferred to Buyer), and (v) all security deposits of residents at the
Facilities (the parties cooperating to effectuate the transfer of such
deposits). Buyer and Seller intend that this assignment shall vest in Buyer full
ownership of the assets or rights described above, and that no other document of
transfer or assignment shall be required by the parties hereto or any other
person to achieve or evidence the same. However, if any additional document or
action reasonably is required of Seller to vest in Buyer or its successors,
nominees and assigns title to the assets or rights described above, or the
Operator Property, or to evidence Buyer’s or its successors’, nominees’ and
assigns’ ownership of the assets or rights described above, Seller agrees that
it will, upon written request therefor, execute and deliver to Buyer or its
successors, nominees and assigns any such document and take such further action.

(h) Interpleader. The parties hereto expressly agree that if the parties give
the Escrow Holder contradictory instructions, the Escrow Holder shall have the
right at its election to file an action in interpleader requiring the parties to
answer and litigate their several claims and rights among themselves and the
Escrow Holder is authorized to deposit with the clerk of the court all documents
and funds held in this Escrow. If such action is filed, the parties agree to pay
Escrow Holder’s cancellation charges and costs, expenses and reasonable
attorneys’ fees which Escrow Holder is required to expend or

 

18



--------------------------------------------------------------------------------

incur in the interpleader action, the amount thereof to be fixed and judgment
therefor to be rendered by the court. Upon the filing of such an action, Escrow
Holder shall thereupon be fully released and discharged from all obligations to
further perform any duties or obligations otherwise imposed by the terms of the
Escrow.

(i) U.S. Treasury Regulations. The purchase and sale of the Property is the sale
of “reportable real estate” within the meaning of U.S. Treasury Regulations
Section 1.6045-4 (the “Regulation”). Escrow Holder is the “real estate reporting
person” within the meaning of the Regulation and shall make all reports to the
federal government as required by the Regulation.

5. Closing Costs.

(a) Seller Costs. Seller shall pay (i) one-half (1/2) of any documentary
transfer tax, revenue tax or excise tax (and any surtax thereon) due in
connection with the consummation of this transaction; (ii) Seller’s legal,
accounting and other professional fees and expenses and the cost of all
opinions, certificates, instruments and documents required to be delivered, or
to cause to be delivered, by Seller hereunder, including the cost of Seller’s
performance of its obligations hereunder; and (iii) fifty percent (50%) of all
escrow fees of the Escrow Holder and the fees for recording the Deeds.

(b) Buyer Costs. Buyer shall pay (i) one-half (1/2) of any documentary transfer
tax, revenue tax or excise tax (and any surtax thereon) due in connection with
the consummation of this transaction ; (ii) all costs incurred by Buyer in
connection with its investigation of the Property, including the cost of the
Surveys, site inspections or environmental audits; (iii) Buyer’s legal,
accounting and other professional fees and expenses and the cost of all
certificates, instruments and documents required to be delivered by Buyer
hereunder, including the cost of Buyer’s performance of its obligations
hereunder; and (iv) fifty percent (50%) of all escrow fees of the Escrow Holder
and the fees for recording the Deeds.

(c) Debt. Except as otherwise provided in Section 5(a) above, Buyer shall pay
all costs (including, without limitation, any lender legal fees, review,
transfer and/or assumption fee payable to the Agency Lenders) associated
with the assumption of the Assumption Debt or Existing Mansfield Lender’s
consent to assignment of the Mansfield Lease. Buyer shall also pay all Prepay
Fees payable in connection with the prepayment of the Paid Debt, subject to the
provisions and limitations set forth in Section 3(d) above; provided, however,
Seller shall be solely responsible for all fees and penalties otherwise payable
in connection with the Paid Debt that are not prepayment fees or premiums.

(d) Cost of the Title Policies. Buyer shall pay the cost of the Title Policies,
with aggregate liability in the amount of the Purchase Price, plus the cost of
endorsements to the Title Policies requested by Buyer; provided, however, Seller
shall pay the cost of all Disapproved Title Matter Endorsements that it has
committed to satisfying pursuant to Section 3(a)(iv) above.

(e) Other Costs. Any other costs of the Escrow or of closing pertaining to this
transaction not otherwise expressly allocated among Buyer and Seller under this
Agreement shall be apportioned in the manner customary in the county in which
the applicable Facility is located.

(f) Cancellation of Escrow. Notwithstanding the provisions of this Section 5, if
the Escrow fails to close for any reason (other than the breach of this
Agreement by one or both of the parties), the costs incurred through the Escrow
shall be borne equally by Buyer and Seller; provided, however, that the cost of
the PTR shall be borne by Buyer. Otherwise, the party who breached this
Agreement first shall bear all the costs of the Escrow, including the cost of
the PTR.

 

19



--------------------------------------------------------------------------------

6. Prorations and Adjustments.

(a) Operating Expenses; Taxes. As the Master Lease is a triple net lease and the
New Operator is entitled thereunder to all revenue of the Facilities and is
liable for all expenses of the Facilities from and after the Close of Escrow,
including the payment of real property taxes, there shall be no credits or
prorations at the Close of Escrow between Buyer and Seller with respect to the
revenues or costs associated with owning or operating the Facilities. As
applicable, all such credits and prorations shall be made between Seller and New
Operator under terms outside of this Agreement, including, without limitation,
in the Operations Transfer Agreement; provided, however, that any credits that
are due at Closing from Seller pursuant to the prorations or other provisions of
the Operations Transfer Agreement, shall be funded out of Escrow to New Operator
from Seller’s proceeds at Closing. With respect to the Fremont Lease and the
Mansfield Lease, because Buyer will not be a party to either such lease
following the assignment thereof to New Operator, there shall be no prorations
as between Buyer and Seller with respect thereto.

(b) Assumption Debt. All principal and interest payments under the Assumption
Debt, together with any other required payments under the Agency Debt Documents
for the Assumption Debt shall be prorated as of the Close of Escrow. All
required payments under the Assumption Debt Documents that relate to a period
prior to the Close of Escrow and that have not been paid as of the Close of
Escrow shall be credited against the Purchase Price and all such payments that
relate to a period after the Close of Escrow and that have been prepaid by
Seller as of the Close of Escrow shall be credited to the account of Seller.

7. Title.

(a) Conveyance. Title to the fee simple interest in the Land (other than the
Mansfield Land and the Fremont Land) and the Improvements (other than the
Improvements located on the Mansfield Land and the Fremont Land) shall be
conveyed to Buyer by the Deeds at the Close of Escrow. Title to Seller’s
leasehold interests under the Mansfield Lease and the Fremont Lease shall, and
the Improvements located on the Mansfield Land and the Fremont Land shall, be
conveyed to New Operator by the Mansfield Lease Assignment and the Fremont Lease
Assignment at the Close of Escrow or thereafter pursuant to Section 3(h).

(b) Title Policies. The title to be conveyed to Buyer shall be insured by an
ALTA Extended Coverage Owner’s Policy of Title Insurance (Form 2006) with
respect to each Facility other than the Mansfield Facility and the Fremont
Facility, which will be insured by an ALTA Extended Coverage Leasehold Policy of
Title Insurance (Form 2006), with liability in the aggregate amount of the
Purchase Price, dated no earlier than the date of the Close of Escrow, issued by
the Title Company, insuring that title to the fee interest (or leasehold
interest, as applicable) in the Property is vested in Buyer, subject only to
nondelinquent real estate taxes and assessments and the Permitted Exceptions
(the “Title Policies”). The Title Policy shall include the endorsements required
by Buyer and shall exclude any stipulation for arbitration. Seller shall execute
an affidavit and/or certified resolutions on the Title Company’s standard form
so that the Title Company can delete or modify the standard printed exceptions
as to Seller’s constituent documents, parties in possession, and unrecorded
liens to the extent such liens may be removed by affidavit.

 

20



--------------------------------------------------------------------------------

8. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller that the following matters are true and correct as of the execution of
this Agreement and also will be true and correct as of the Close of Escrow:

(a) Organization. Buyer is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly qualified to transact business in the State of Ohio and is not insolvent.

(b) Authority; Enforceability; Conflict. This Agreement and all the documents to
be executed and delivered by Buyer to Seller or Escrow pursuant to the terms of
this Agreement (i) have been or will be duly authorized, executed and delivered
by Buyer; (ii) are or will be legal and binding obligations of Buyer as of the
date of their respective executions; (iii) are or will be enforceable in
accordance with their respective terms (except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally); and (iv) do not, and will not at the Close of Escrow, violate any
provision of any agreement to which Buyer is a party, any of Buyer’s
organizational documents or any existing obligation of or restriction on Buyer
under any order, judgment or decree of any state or federal court or
governmental authority binding on Buyer.

(c) Litigation. To Buyer’s Knowledge, there are no material actions, suits or
proceedings pending or threatened before or by any governmental authority or
other person, against or affecting Buyer or any of its affiliates affecting
Buyer’s (or its successor’s or assign’s) right to enter into this Agreement or
that could materially impair or adversely affect Buyer’s (or its successor’s or
assign’s) ability to perform its obligations hereunder.

(d) Third Party Consents. Buyer has, or will have at the time requisite for its
performance, the full right and authority to consummate the transactions
contemplated by this Agreement pursuant to the terms and conditions contained
herein and no consents from third parties other than: (i) any consents required
by any governmental or quasi-governmental authority in connection with Buyer’s
acquisition of the Facilities and the assignment to Buyer of the Owner Licenses,
(ii) the Agency Lenders, and (iii) the Mansfield Landlord and the Fremont
Landlord are required in connection therewith.

(e) Knowledge. As used in this Agreement, the terms “to Buyer’s Knowledge”, “to
the Knowledge of Buyer”, “known to Buyer” or any similar phrase, shall mean the
knowledge of Greg Stapley; provided, however, Greg Stapley shall not be
personally liable for the breach of any representation, warranty or covenant
wherein the phrases “to Buyer’s Knowledge”, “to the Knowledge of Buyer” or the
like are used. Buyer hereby represents and warrants that the foregoing
individuals are the representatives of Buyer most likely to have actual
knowledge of the accuracy of the representations and warranties contained in
this Section 8.

(f) Survival. No representation or warranty made by Buyer in this Agreement
shall merge into any instrument of conveyance delivered at the Close of Escrow
but shall survive the Close of Escrow for a period of one (1) year, with the
exception of the representations and warranties made in Sections 8(a) and 8(b)
above, which shall survive the Close of Escrow for a period of two (2) years (as
applicable, the “Buyer Rep Survival Termination Date”); provided, however, that
if Seller notifies Buyer, on or before the sixtieth (60th) day following the
Buyer Rep Survival Termination Date, of any alleged breach of a representation
or warranty occurring prior to the Buyer Rep Survival Termination Date (a
“Notice of Breach of Buyer Rep”), and Seller thereafter files a lawsuit in
connection therewith against Buyer within thirty (30) days following the
furnishing of said Notice of Breach of Buyer Rep, then the applicable Buyer Rep
Survival Termination Date shall be extended with respect to said representation
and warranty until the date on which a final judgment is obtained in said
lawsuit, beyond any possibility of appeal.

 

21



--------------------------------------------------------------------------------

9. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer, jointly and severally, that the following matters are true
and correct as of the execution of this Agreement and also will be true and
correct as of the Close of Escrow:

(a) Organization. Each Seller is a corporation, limited partnership or limited
liability company, as applicable, duly formed, validly existing and in good
standing under the laws of the State of Ohio and is not insolvent.

(b) Authority; Enforceability; Conflict. This Agreement and all the documents
and items to be executed and delivered by each Seller to Buyer or Escrow
pursuant to the terms of this Agreement (i) have been or will be duly
authorized, executed and delivered by such Seller; (ii) are or will be legal and
binding obligations of such Seller as of the date of their respective
executions; (iii) are or will be enforceable in accordance with their respective
terms (except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the rights of contracting parties generally); (iv) except as set forth on
Schedule 4, will not, at the Close of Escrow, violate any provision of any
agreement to which such Seller is a party, any of such Seller’s organizational
documents or any existing obligation of or restriction on such Seller under any
order, judgment or decree of any state or federal court or governmental
authority binding on such Seller; and (v) will be sufficient to convey title (if
they purport to do so).

(c) Compliance. Except as set forth on Schedule 4: to Seller’s Knowledge, the
use and operation of each Facility is in all material respects in compliance
with all applicable Laws (as defined below), including all applicable building
codes, environmental, zoning, subdivision, and land use Laws; Seller has
received no notice from any private party or governmental authority advising
Seller of, or alleging a violation of, any Law in connection with the ownership
or operation of any Facility; and there are no legal proceedings or actions of
any kind (including without limitation, any environmental, zoning or other
land-use regulation proceeding), either instituted or, to Seller’s Knowledge,
planned to be instituted, which would affect any Facility or Seller’s interest
therein in any material respect. To Seller’s Knowledge, there are no taxes or
assessments affecting any Facility other than as set forth in the PTR. As used
in this Agreement, “Laws” shall mean all applicable laws, moratoria, initiative,
referenda, ordinances, rules, regulations, codes, standards and orders
promulgated by any federal, state or local governmental body or by any
quasi-governmental body having authority over Seller any Facility or the
operations thereof.

(d) Accuracy of Information. To Seller’s Knowledge, the Property Documents
delivered by Seller to Buyer are, to the extent applicable, true in all material
respects and include complete copies of all material documents, Contracts,
Warranties, schedules and items which are in full force and effect with respect
to each Facility, all of which, if applicable, are without default or violation
by any party and without any right of set-off, and there are no oral or written
material agreements or understandings to which Seller or any of its affiliates
are a party or are bound relating to the Facilities or their operation or use
other than as delivered or disclosed in writing to Buyer.

(e) Litigation; Condemnation. Except as set forth on Schedule 4, there are no
(i) material actions, suits or proceedings pending or, to Seller’s Knowledge,
threatened before or by any governmental authority or other person, against or
affecting Seller, any of its affiliates or any Facility or (ii) existing, or to
Seller’s Knowledge, proposed or threatened eminent domain or similar proceedings
which would affect the Land or Improvements in any manner whatsoever.

(f) Utilities. Seller has received no notice that any water, sewer, gas,
electric, telephone, or drainage facilities or any other utilities required by
Law for the present use and operation of each Facility are inadequate to service
the applicable Facility or are not in good operating condition.

 

22



--------------------------------------------------------------------------------

(g) Title. Each Seller is the sole owner of the applicable Facility (other than
the Mansfield Facility and the Fremont Facility) and has good, valid and
marketable title to such Facility free and clear of all liens, encumbrances,
rights, reservations, easements and other exceptions other than those exceptions
to title which appear of record. Without limiting the foregoing, to Seller’s
Knowledge there are no federal, state or local tax liens encumbering such
Seller’s interest in such Facility other than non-delinquent real estate taxes
and assessments which may be shown on the PTR.

(h) CC&R’s. To Seller’s Knowledge, there are no material violations of any
covenants, conditions or restrictions applicable to any Facility, and Seller has
received no notice or complaint with respect to any violation of any covenants,
conditions or restrictions applicable to any Facility.

(i) Hazardous Materials.

(i) (A) Seller does not now use any Facility nor permit any Facility to be used
in a manner which violates any federal, state or local law, regulation or
ordinance or any judicial decisions, rules, regulations or publications
promulgated thereunder regarding the environment or materials which are or could
be hazardous to persons or property (collectively “Environmental Enactments”),
nor, to Seller’s Knowledge, has Seller ever done so in the past; (B) Seller, to
Seller’s Knowledge, has not used any Facility or allowed any Facility to be used
(and does not now use or, to Seller’s Knowledge, allow to be used any Facility)
in a way which would require notice or reporting to a governmental agency of
such use under any Environmental Enactment; (C) Seller has no Knowledge of any
violation of any Environmental Enactment on any Facility prior to its ownership
thereof; and (D) Seller has no Knowledge of any discharge, seepage or release of
Hazardous Materials (as defined below) onto any Facility from adjoining
property. To Seller’s Knowledge, there is currently no asbestos, polychlorinated
biphenyls, radon, urea or formaldehyde contained in or stored on or under any
Facility; and there are no storage tanks containing or previously containing
Hazardous Materials located in or under any Facility. To Seller’s Knowledge,
there are no Hazardous Materials on or under any Facility in violation of any
Environmental Enactments.

(ii) As used herein, “Hazardous Materials” shall mean any flammable substances,
explosives, radioactive materials, pollutants, contaminants, medical waste
materials, petroleum, petroleum products, hazardous or toxic materials or any
related materials or substances at, on or beneath any Facility, including but
not limited to, substances defined as “extremely hazardous substances,”
“hazardous substances,” “hazardous waste,” “hazardous materials,” “toxic
substances,” “infectious waste” or “medical waste” in any Environmental
Enactment or in the regulations adopted and publications promulgated pursuant to
said Environmental Enactments. As used herein, “a violation of an Environmental
Enactment” or words of similar import shall mean the existence, use, storage,
discharge, treatment, release, transportation or disposition of, whether
temporarily or permanently, any Hazardous Materials at, on or under the Property
other than in compliance with the requirements of all applicable Environmental
Enactments.

(j) Mold. Except as disclosed on Schedule 4 attached hereto, to Seller’s
Knowledge, no Facility is damaged, impacted or otherwise affected by or subject
to the growth or existence of surficial or airborne microbial constituents,
regardless of genus, species, or whether commonly referred to as mildew, mold,
mold spores, fungi, bacteria or similar description, in such condition, location
or quantity as would, individually or in the aggregate, have any material
adverse effect on (i) human health or the environment; (ii) the value or
condition of such Facility; or (iii) the use of such Facility for its current or
intended use.

 

23



--------------------------------------------------------------------------------

(k) Third Party Consents. Seller has the full right and authority to consummate
the transactions contemplated by this Agreement pursuant to the terms and
conditions contained herein and no consents from third parties other than the
Agency Lenders, the Mansfield Landlord and the Fremont Landlord are required in
connection therewith; provided, however, that certain Contracts, Warranties,
Owner Licenses, and the Plans and Reports may also require third party consents
in order to be assigned from Seller to Buyer.

(l) Licensure. Seller or Current Operator, as applicable, currently holds all
consents, approvals, licenses and other permissions required to use and operate
each Facility for its current and intended use under all Laws. Either a
certificate of need or similar certificate required to operate the Facilities
for their intended use is in full force and effect (and the transactions
contemplated herein will in any way jeopardize or threaten the validity of any
such certificate), or no such certificate is so required. Except as disclosed on
Schedule 4 in connection with Section 9(c), no government agency or
representative thereof has commenced or, to Seller’s Knowledge, is contemplating
an investigation of whether, or considers that, the operation or use of any
Facility for its current and intended use has failed or will fail to comply with
any Law. There are no unsatisfied requests from any lender, insurance carrier,
or government authority for repairs, restorations or alterations with regard to
any Facility.

(m) Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the United States Internal Revenue Code of 1986. Neither
Seller nor any of its investors, affiliates or brokers or other agents (if any),
acting or benefiting in any capacity in connection with this Agreement is a
Prohibited Person. As used herein, the term “Prohibited Person” shall mean any
of the following: (A) a Person that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the “Executive Order”); (B) a Person that is
owned or controlled by, or acting for or on behalf of any Person that is listed
in the Annex to, or is otherwise subject to the provisions of, the Executive
Order; (C) a Person that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov-/offices/enforcement/ofac; (D) a Person that is otherwise
the target of any economic sanctions program currently administered by OFAC; or
(E) a Person that is affiliated with any Person identified in clauses (A), (B),
(C) and/or (D). As used herein, the term “Person” means an individual or a
corporation, limited liability company, partnership, trust, unincorporated
organization, association or other entity.

(n) Government Program Participation. Seller, Current Operator and, to Seller’s
Knowledge, their respective employees (i) are not currently excluded, suspended,
debarred or otherwise ineligible to participate in any “Federal health care
program” as defined in 42 U.S.C. section 1320a-7b(f) or in any other government
payment program; and (ii) are not bound to be excluded, suspended, debarred or
otherwise declared ineligible to participate in any Federal health care program
or other government payment program. Seller and Current Operator have not
received any written notice of any federal, state or local government
investigation, and Seller has no Knowledge of any circumstances that may result
in Seller or Current Operator being excluded from participation in any Federal
health care program or other government payment program. Seller will promptly
notify Buyer in writing of any change in the status of the representations and
warranties set forth in this Section 9(n). Current Operator’s most recent
financial statements sets forth a true and correct list/schedule of the
franchise permit fees that Current Operator owes to the Ohio Department of
Medicaid as of the date of the financial statements.

(o) Debt. The Agency Debt Documents with respect to the Assumption Debt are in
full force and effect and there are no amendments, modifications or supplements,
whether written or verbal, except as provided or disclosed to Buyer in writing.
To Seller’s Knowledge, all covenants and conditions under the Agency Debt
Documents with respect to the Assumption Debt to be performed to

 

24



--------------------------------------------------------------------------------

date by Seller and Mansfield Landlord have been performed. As of the date hereof
and to Seller’s Knowledge, Seller is not in any respect in default under the
terms and provisions of the Agency Debt Documents, nor, to Seller’s Knowledge,
is there now any fact, act, omission or condition which, with notice or lapse of
time or both, will become such a default. The outstanding principal balances of
the Notes evidencing the Debt are as set forth in Schedule 2 attached hereto.
The Bank Debt Documents with respect to the Assumption Debt are in full force
and effect and there are no amendments, modifications or supplements, whether
written or verbal, except as provided or disclosed to Buyer in writing. To
Seller’s Knowledge, all covenants and conditions under the Bank Debt Documents
with respect to the Assumption Debt to be performed to date by Seller have been
performed. As of the date hereof and to Seller’s Knowledge, Seller is not in any
respect in default under the terms and provisions of the Bank Debt Documents,
nor, to Seller’s Knowledge, is there now any fact, act, omission or condition
which, with notice or lapse of time or both, will become such a default. The
outstanding principal balances of the Notes evidencing the Debt are as set forth
in Schedule 2 attached hereto.

(p) Leases. The Mansfield Lease and the Fremont Lease are in full force and
effect and there are no amendments, modifications or supplements thereto,
whether written or verbal, except as provided or disclosed to Buyer in writing.
To Seller’s Knowledge, all covenants and conditions under the Mansfield Lease
and the Fremont Lease to be performed to date by Seller, Mansfield Landlord and
Fremont Landlord have been performed. As of the date hereof and to Seller’s
Knowledge, Seller, Mansfield Landlord and Fremont Landlord are not in any
respect in default under the terms and provisions of the Mansfield Lease or the
Fremont Lease, nor, to Seller’s Knowledge, is there now any fact, act, omission
or condition which, with notice or lapse of time or both, will become such a
default.

(q) AS-IS. Buyer acknowledges and agrees that, except for those representations,
warranties, covenants, and indemnities of Seller expressly set forth in this
Agreement or any documents delivered in connection with the Closing (or implied
by law with respect to the Deed), Seller does not make any representations or
warranties whatsoever, whether express or implied or arising by operation of
law, with respect to the Property. BUYER AGREES THAT THE PROPERTY IS BEING SOLD
AND CONVEYED TO (AND ACCEPTED BY) BUYER AT THE CLOSING IN THE THEN EXISTING
CONDITION OF THE PROPERTY, AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES WHATSOEVER (INCLUDING THE
IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS OR IMPLIED OR ARISING BY
OPERATION OF LAW, OTHER THAN THE REPRESENTATIONS, WARRANTIES, COVENANTS, AND
INDEMNITIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY DOCUMENT
DELIVERED IN CONNECTION WITH THE CLOSING (OR IMPLIED BY LAW WITH RESPECT TO THE
DEED). BUYER, SUBJECT TO THE OCCURRENCE OF THE CLOSE OF ESCROW, HEREBY RELEASES
SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES AND LIABILITIES, WHETHER ALLEGED UNDER ANY STATUTE, COMMON
LAW OR OTHERWISE, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATED TO THE
CONDITION OF THE PROPERTY, EXCLUDING, HOWEVER, ANY CLAIMS ARISING FROM THE
BREACH OF ANY REPRESENTATIONS, WARRANTIES, COVENANTS, OR INDEMNITIES OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY DOCUMENTS DELIVERED IN CONNECTION
WITH THE CLOSING (OR IMPLIED BY LAW WITH RESPECT TO THE DEED).

(r) Knowledge. As used in this Agreement, the terms “to Seller’s Knowledge”, “to
the Knowledge of Seller”, “known to Seller” or any similar phrase, shall mean
the knowledge of Linda Black-Kurek. Seller hereby represents and warrants that
the foregoing individual is the representative of Seller most likely to have
actual knowledge of the accuracy of the representations and warranties contained
in this Section 9.

 

25



--------------------------------------------------------------------------------

(s) Survival. No representation or warranty made by Seller in this Agreement
shall merge into any instrument of conveyance delivered at the Close of Escrow
but shall survive the Close of Escrow for a period of one (1) year, with the
exception of the representations and warranties made in Sections 9(a), 9(b),
9(g), and 9(m) above, which shall survive the Close of Escrow for a period of
two (2) years (as applicable, the “Seller Rep Survival Termination Date”);
provided, however, that if Buyer notifies Seller, on or before the sixtieth
(60th) day following the Rep Survival Termination Date, of any alleged breach of
a representation or warranty occurring prior to the Seller Rep Survival
Termination Date (a “Notice of Breach of Seller Rep”), and Buyer thereafter
files a lawsuit in connection therewith against Seller within thirty (30) days
following the furnishing of said Notice of Breach of Seller Rep, then the
applicable Seller Rep Survival Termination Date shall be extended with respect
to said representation and warranty until the date on which a final judgment is
obtained in said lawsuit, beyond any possibility of appeal. The effect of the
representations and warranties made in this Agreement shall not be diminished or
deemed to be waived by any inspections, tests or investigations made by Buyer or
its agents. Moreover, the provisions of this Section 9 with respect to Hazardous
Materials and Environmental Enactments are not intended as, nor shall the same
be construed to be, a waiver or release by Buyer of any rights which Buyer may
have after the Close of Escrow as to the Property or Seller under any
Environmental Enactments.

10. Seller’s Covenants. Seller hereby covenants with Buyer as follows:

(a) Agency Debt; Bank Debt. During the period between Seller’s and Buyer’s
execution of this Agreement and the Close of Escrow or termination of this
Agreement, Seller shall perform all of its obligations under the Agency Debt
Documents and shall not amend any of the Agency Debt Documents without Buyer’s
prior written consent (which consent may not be unreasonably withheld,
conditioned or delayed prior to the Due Diligence Expiration Date, and which
consent may be withheld in Buyer’s sole and absolute discretion from and after
the Due Diligence Expiration Date). Notwithstanding the foregoing, if any
amendment to the Agency Debt Documents is required by law or by the Agency
Lender (a “Required HUD Amendment”), Buyer’s prior written consent thereto shall
not be required and the execution of such amendment shall not constitute a
breach of this Agreement. For an amendment to the Agency Debt Documents to be
deemed required by the Agency Lender, the Agency Lender must have the legal
right to require Seller to execute such amendment whether or not Seller consents
to the same. Seller shall notify Buyer in writing of any Required HUD Amendment
and shall provide Buyer with a copy thereof within five (5) days of the mutual
execution thereof. If Buyer receives a copy of a Required HUD Amendment, Buyer
shall have ten (10) business days (and if necessary, the Close of Escrow shall
be extended to provide for such ten (10) business day period) to elect, in its
sole and absolute discretion, to terminate this Agreement by written notice to
Seller, in which case, neither party shall have any further rights or
obligations hereunder (other than those obligations which expressly survive the
termination of this Agreement) and any money or documents in Escrow shall be
returned to the party depositing the same, except that Buyer and Seller shall
each be responsible for one-half of any title or Escrow cancellation fee.
Notwithstanding the foregoing, Buyer may only elect to terminate this Agreement
following its receipt of a Required HUD Amendment if, in Buyer’s commercially
reasonable judgment, the same (x) affects the underlying economics of the Agency
Debt, including, without limitation, the interest rate, the principal
amortization, prepayment terms or maturity date, (y) imposes any new, or
augments any existing, non-monetary obligations under the Agency Debt Documents
and the same cannot be wholly assumed by New Operator under the Master Lease, or
(z) materially and adversely affects the marketability, salability or value of
the Property or any portion thereof. During the period between Seller’s and
Buyer’s execution of this Agreement and the Close of Escrow or termination of
this Agreement, Seller shall perform all of its obligations under the Bank Debt
Documents and shall not amend any of the Bank Debt Documents without Buyer’s
prior written consent (which consent may not be unreasonably withheld,
conditioned or delayed prior to the Due Diligence Expiration Date, and which
consent may be withheld in Buyer’s sole and absolute discretion from and after
the Due Diligence

 

26



--------------------------------------------------------------------------------

Expiration Date); provided, however, that if the Close of Escrow or termination
of this Agreement has not occurred at least three (3) months prior to the
maturity date of all or a portion of the Bank Debt (the “Maturing Bank Debt”),
then Buyer may amend or extend the Bank Debt Documents relating to the Maturing
Bank Debt, or may enter into new financing arrangements with respect to the
Maturing Bank Debt, upon prior written notice to, but without the prior written
consent of, Buyer; provided further, however, that any such amendment or
extension shall not include any requirement that the underlying loan require the
payment of any pre-payment penalties or premiums in connection with the
prepayment thereof.

(b) Mansfield and Fremont Leases. During the period between Seller’s and Buyer’s
execution of this Agreement and the Close of Escrow or termination of this
Agreement, Seller shall perform all of its obligations under the Mansfield Lease
and the Fremont Lease and shall not amend the same without Buyer’s prior written
consent (which consent may not be unreasonably withheld, conditioned or delayed
prior to the Due Diligence Expiration Date, and which consent may be withheld in
Buyer’s sole and absolute discretion from and after the Due Diligence Expiration
Date).

(c) Contracts. During the period between Seller’s execution of this Agreement
and the Close of Escrow or termination of this Agreement, Seller shall not,
without the prior written consent of Buyer (which consent may not be
unreasonably withheld, conditioned or delayed prior to the Due Diligence
Expiration Date, and which consent may be withheld in Buyer’s sole and absolute
discretion from and after the Due Diligence Expiration Date), enter into any
Contract that will survive the Close of Escrow or will otherwise affect the use,
operation or enjoyment of the Property after the Close of Escrow.

(d) Operation of Property. At all times prior to the Close of Escrow, Seller
shall or shall cause Current Operator to (i) operate and manage the Facilities
in the ordinary course of its business and consistent with Current Operator’s
existing management policies and procedures; (ii) maintain the Facilities in
good repair and working order, reasonable wear and tear excepted; and
(iii) perform when due all of Seller’s obligations under any deed of trust,
mortgage or other lien encumbering the Property, the Contracts, the Licenses and
other agreements relating to the Facilities, all in accordance with applicable
laws, ordinances, rules and regulations affecting the Facilities. Except as
otherwise provided herein, Seller shall deliver the Facilities at the Close of
Escrow in substantially the same condition as they were on the date hereof,
reasonable wear and tear excepted. None of the Personal Property shall be
removed from the Land or the Improvements, unless replaced by personal property
of equal or greater utility and value.

(e) Records. Upon Buyer’s request, and upon reasonable notice by Buyer, for a
period of one (1) year after the Close of Escrow, Seller shall make all of its
records with respect to the Facilities available during normal business hours to
Buyer for inspection and copying at Buyer’s expense by Buyer’s designated
representatives.

(f) Post-Closing Audited Financials. Seller hereby agrees that if required by
any Agency Lender, Seller shall (at its sole cost and expense) timely provide
its audited financials for the calendar year in which the Close of Escrow occurs
to Buyer and such Agency Lender, which audited financials shall conform to the
then applicable requirements of HUD.

(g) Exclusivity. During the pendency of the Escrow and until the Escrow and this
Agreement are terminated as provided herein, Seller shall not market (or permit
to be marketed) the Property to any person other than Buyer. Without limiting
the generality of the foregoing, during such period of time Seller shall not
offer (or permit to be offered) the Property for sale, discuss the terms of any
possible sale of the Property with any person, accept or discuss back-up offers
or list the Property with any brokers. As used in the foregoing, a “sale” shall
include any long term lease or joint venture or equity participating loan.

 

27



--------------------------------------------------------------------------------

(h) Review Right. During the period prior to the Close of Escrow, upon
reasonable notice to Seller, Buyer shall have the right to review Seller’s
records during normal business hours to verify any information provided by
Seller to Buyer or to confirm Seller’s compliance with its representations,
warranties and covenants as contained herein. Unless otherwise agreed by Seller
in writing, such review shall not take place at the Facilities, and shall take
place off-site.

(i) Survival. The liability of Seller for a breach of any covenant shall not be
merged into any instrument of conveyance delivered at the Close of Escrow and
shall survive the Close of Escrow for a period of one (1) year (the “Covenant
Survival Termination Date”); provided, however, that if Buyer notifies Seller,
on or before the sixtieth (60th) day following the Covenant Survival Termination
Date, of any alleged breach of a covenant occurring prior to the Covenant
Survival Termination Date (a “Notice of Breach of Covenant”), and Buyer
thereafter files a lawsuit in connection therewith against Seller within ninety
(90) days following the furnishing of said Notice of Breach of Covenant, then
the applicable Covenant Survival Termination Date shall be extended with respect
to said covenant until the date on which a final judgment is obtained in said
lawsuit, beyond any possibility of appeal. The covenants and survival periods
set forth herein shall not be deemed or construed as limiting, waiving or
relinquishing any statutory or common law right or remedy, and the effect of the
covenants made in this Agreement shall not be diminished or deemed to be
satisfied by any inspections, tests or investigations made by Buyer or its
agents.

10A. Buyer’s Covenants. Buyer hereby covenants with Seller as follows:

(a) TPA Application. Within forty-five (45) days after the Opening of Escrow,
and subject to Seller’s cooperation obligations set forth in this Agreement,
Buyer and New Operator shall promptly apply and shall diligently pursue to
receive from each of the Agency Lenders from which consent is required pursuant
to the terms of the Agency Debt Documents, written approval for the assumption
of the Assumption Debt and the obtaining of the Mansfield MTPA (collectively,
the “HUD Approvals”). For the avoidance of doubt, obtaining the Mansfield MTPA
is a condition precedent to Buyer’s obligations with respect to the Mansfield
Facility. Seller shall use its commercially reasonable efforts to cooperate, and
to cause Current Operator to cooperate, with Buyer and New Operator in
connection with the foregoing. Buyer shall provide Seller with regular updates
of the status of the HUD Approvals process.

(b) Notice Regarding Representations. Buyer shall promptly advise Sellers in
writing whenever Buyer obtains actual knowledge that any of Buyer’s
representations and warranties set forth in this Agreement becomes materially
untrue.

(c) Records. Upon Seller’s request, and upon reasonable notice by Seller, for a
period of one (1) year after the Close of Escrow, Buyer shall make all records
with respect to the Facilities for the period prior to the Close of Escrow
available during normal business hours to Seller for inspection and copying by
Seller’s designated representatives.

(d) Survival. The liability of Buyer for a breach of any covenant shall not be
merged into any instrument of conveyance delivered at the Close of Escrow and
shall survive the Close of Escrow for the Covenant Survival Termination Date;
provided, however, that if Seller notifies Buyer, on or before the sixtieth
(60th) day following the Covenant Survival Termination Date, of any Notice of
Breach of Covenant, and Seller thereafter files a lawsuit in connection
therewith against Buyer within ninety (90) days following the furnishing of said
Notice of Breach of Covenant, then the applicable

 

28



--------------------------------------------------------------------------------

Covenant Survival Termination Date shall be extended with respect to said
covenant until the date on which a final judgment is obtained in said lawsuit,
beyond any possibility of appeal. The covenants and survival periods set forth
herein shall not be deemed or construed as limiting, waiving or relinquishing
any statutory or common law right or remedy.

11. Right to Enter Property. Commencing on the Opening of Escrow, and continuing
thereafter until the Due Diligence Expiration Period, Buyer and its agents and
contractors shall have the right, at Buyer’s sole cost and expense, to enter
onto the Facilities at reasonable times and in a reasonable manner for the
purpose of making the following tests and inspections: the Surveys; phase I
environmental inspections; appraisals; and physical plant inspections
(collectively, the “Permitted Inspections”). If the Permitted Inspections reveal
one or more conditions that necessitate additional tests and inspections, then
the parties shall mutually agree upon the frequency and timing of such
additional tests and inspections, which agreement shall not be unreasonably
withheld, delayed, or conditioned. All site visits will be scheduled with
Ms. Black-Kurek (via email at lblackkurek@lbkhealthcare.com) with no less than
forty-eight (48) hours prior notice. Seller shall at no cost to Seller assist
Buyer in arranging such tests and inspections. Buyer shall not unreasonably
disturb or annoy any Residents in the course of making such tests and
inspections and/or interviews. After making such tests and inspections, Buyer
shall restore the Facilities to their respective conditions prior to such tests
and inspections. Buyer hereby agrees to indemnify, defend and hold harmless
Seller from any loss, damage, costs or expenses (including, without limitation,
attorneys’ fees) incurred by Seller by reason of any actual physical damage to
the Facilities or injury to persons caused by Buyer or its agents or contractors
in exercising its rights hereunder. Such indemnity shall in no event extend to
any costs or damages with respect to any claims of diminution in the value of
the Facilities. Such indemnity shall survive the Close of Escrow or earlier
termination of this Agreement for a period of one (1) year. As a condition to
the Close of Escrow (solely for the benefit of Buyer), Buyer and its agents and
contractors shall have the right to enter (subject to the terms and provisions
of this Section 0) onto the Facilities to determine that the condition of the
Facilities, with respect to the contingencies set forth in Section 3, has not
materially and adversely changed from the date of the approval of such
contingencies. Neither Buyer nor any of Buyer’s agents and contractors shall
contact any Facility or Facility employee without the prior written consent of
Ms. Black-Kurek, which consent may not be unreasonably withheld, conditioned or
delayed. Buyer and New Operator will have contact with each Facility’s
administrator during the Permitted Inspections and visits permitted under this
Section 11; provided, however, that neither Buyer nor New Operator shall
disclose the transaction contemplated by this Agreement during such Permitted
Inspections and visits.

12. Loss by Fire, Other Casualty or Condemnation. If prior to the Close of
Escrow, the Facilities, or any material part thereof, are destroyed or damaged
by fire or other casualty, or is subject to a taking by a public authority, then
Buyer shall have the right, exercisable by giving notice to Seller within
fifteen (15) days after receiving written notice of such damage or destruction
or taking (and if necessary, the Close of Escrow shall be postponed to provide
for such 15-day period) to do either of the following: (a) terminate this
Agreement, in which case neither party shall have any further rights or
obligations hereunder (other than those obligations that expressly survive the
termination of this Agreement) and any money or documents in Escrow shall be
returned to the party depositing the same, except that Buyer and Seller shall
each be responsible for one-half of any title or Escrow cancellation fee;
(b) accept the Property in its then condition and proceed to close this
transaction with an abatement or reduction in the Purchase Price in the amount
of the deductible for the applicable insurance coverage, if any, and to receive
an assignment of all of Seller’s rights to any insurance proceeds payable by
reason of such damage or destruction or condemnation awards payable by reason of
such taking; or (c) exclude the destroyed, damaged or condemned Facility(ies)
from the definition of “Property” and proceed to close this transaction with
respect to the remainder of the Property and the Purchase Price shall be reduced
by an amount equal to the removed Facility’s trailing twelve (12) month EBITDAR
divided by 0.95. If Buyer elects to proceed under clause (b) above, Seller shall
not compromise, settle or adjust any claims to

 

29



--------------------------------------------------------------------------------

such proceeds or awards without Buyer’s prior written consent. For the purposes
hereof, a “material” destruction, damage, or taking shall mean, with respect to
any Facility, any destruction, damage, or taking the effect of which would be to
require more than Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) to
repair or restore the Facility. If a destruction, damage, or taking is not
“material”, then Buyer shall elect to proceed under clause (b) above, and Seller
shall not compromise, settle or adjust any claims to such proceeds or awards
without Buyer’s prior written consent. Seller agrees to give Buyer prompt notice
of any taking, damage or destruction of the Property.

13. Indemnification. Subject to Sections 8(f), 9(s), 10(i), and 10A(d), Seller
and Buyer hereby agree to indemnify and hold free and harmless the other
(including such other party’s officers, directors, employees, advisors,
accountants, attorneys, partners, shareholders and any other person having a
direct or indirect ownership interest in such other party) from and against any
losses, damages, costs and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”)) resulting from any inaccuracy in or breach of any
representation or warranty of the indemnifying party or any breach or default by
such indemnifying party under any of such indemnifying party’s covenants or
agreements contained in this Agreement. Seller’s indemnification obligations
under this Agreement shall also include, without limitation, the costs of
defense and any Losses incurred by Buyer (or its officers, directors, employees,
advisors, accountants, attorneys, or shareholders) in connection with any claims
brought against Buyer by any prior potential purchaser of the Property (or any
portion thereof) for interference with contractual relations or any similar
claim (a “Prior Party Claim”); provided, however, subject to the rights of or
duties to any insurer or other third person having liability therefor, Seller
shall have the right promptly after receipt of notice of a Prior Party Claim to,
at Seller’s cost, assume the control of the defense, compromise or settlement of
such claim, including, at Seller’s own expense, employment of counsel to jointly
represent Seller and Buyer, which such counsel shall be reasonably acceptable to
both Seller and Buyer. If Buyer desires to retain separate counsel to represent
Buyer with respect to a Prior Party Claim, Buyer may do so at Buyer’s own
expense. Seller shall deliver, or caused to be delivered, to Buyer through
Escrow, at Close of Escrow, the Indemnity Guaranty, duly executed by the
Guarantors. Pursuant to the terms and conditions set forth in the Indemnity
Guaranty, the Guarantors shall guaranty the payment and performance by Seller of
its indemnification obligations set forth in this Section 13. No party hereto
shall have any liability under this Agreement for any punitive damages relating
to the breach or alleged breach of this Agreement. Notwithstanding anything in
this Agreement to the contrary, the aggregate amount of liability of Seller and
Current Operator pursuant to this Agreement and the Operations Transfer
Agreement shall not exceed $17,500,000 (the “Indemnity Cap”); provided, however,
that Buyer’s (or New Operator’s) recovery for losses with respect to the
following claims (or types of claims) shall not be limited by, or subject to,
the Indemnity Cap: (i) a breach by Seller or Current Operator under the
Successor Liability Agreement, and (ii) Seller’s or Current Operator’s failure
to comply with its obligations under Section 6.2.1 of the Operations Transfer
Agreement. Similarly, notwithstanding anything in this Agreement to the
contrary, the aggregate amount of liability of Buyer pursuant to this Agreement
shall not exceed $17,500,000. Furthermore, following the Close of Escrow (but
subject to the provisions of the following sentence), the sole and exclusive
remedy of either party for any Losses resulting from any inaccuracy in or breach
of any representation or warranty of the indemnifying party or any breach or
default by such indemnifying party under any of such indemnifying party’s
covenants or agreements contained in this Agreement shall be strictly limited to
the indemnities contained in this Section 13, and, subject to the occurrence of
the Close of Escrow, each party hereby waives, releases and agrees not to assert
any other claim, whether arising by statute, common law or otherwise, in
connection therewith. Notwithstanding the foregoing, either Buyer or Seller may,
without reference to or otherwise being bound by the provisions of the
immediately preceding sentence, (a) bring an action for intentional fraud
against the other; and/or (b) seek any equitable remedies to which it may be
entitled under this Agreement.

 

30



--------------------------------------------------------------------------------

14. Broker’s Commission. Buyer and Seller each represent to the other that,
except with respect to the services of CBRE, Inc. engaged by Seller (for which
Seller shall be responsible to pay), they have not entered into any agreement or
incurred any obligation which might result in the obligation to pay a sales or
brokerage commission or finder’s fee with respect to this transaction. Buyer and
Seller each agree to indemnify, defend and hold harmless the other from and
against any and all losses, claims, damages, costs or expenses (including
attorneys’ fees) which the other may incur as a result of any claim made by any
person to a right to a sales or brokerage commission or finder’s fee in
connection with this transaction to the extent such claim is based, or
purportedly based, on the acts or omissions of Seller or Buyer, as the case may
be. The obligations of Buyer and Seller under this Section 14 shall survive the
Close of Escrow.

15. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and sent by (a) confirmed facsimile
transmission, (b) registered or certified mail, postage prepaid, return receipt
requested, (c) delivered by hand or (d) reputable overnight courier, addressed
to the party to be so notified at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 15. Any Notice sent via method (a) shall be deemed
delivered upon receipt by sender of a confirmation of transmission, provided
such Notice was transmitted on or prior to 6:00 PM sender’s local time and a
copy is concurrently (or as soon thereafter as possible) sent by another method
provided herein. Any notice delivered by method (b), (c) or (d) shall be deemed
to have been received on the date of delivery if delivered on or prior to 6:00
PM recipient’s local time on a business day (otherwise on the next business
day), in each case addressed to the parties as follows:

 

To Seller:    To Buyer:

c/o Liberty Health Care Corporation

7445 Liberty Woods Lane

Dayton, OH 45459

Attn: Linda Black-Kurek, President

 

Fax No. (937) 296-1540

  

CTR Partnership, L.P.

c/o CareTrust REIT, Inc.

905 Calle Amanecer, Suite 300

San Clemente, CA 92673

Attn: Gregory K. Stapley, CEO

Fax No. (949) 719-1212

with a copy to:    with a copy to:

Rolf Goffman Martin Lang LLP

30100 Chagrin Boulevard, Suite 350

Pepper Pike, Ohio 44124

Attn: Paul A. Lang, Esq.

Fax No. (216) 682-2135

  

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660

Attn: James B. Callister, Esq.

Fax No.: (949) 719-1212

To Escrow Holder and Title Agent:   

Commonwealth Land Title/Lawyers Title

4100 Newport Place, Suite 120

Newport Beach, California 92660

Attn: Kip Ralston and Debi Calmelat

  

 

31



--------------------------------------------------------------------------------

16. Miscellaneous Provisions.

(a) Incorporation of Prior Agreements. This Agreement contains the entire
understanding of Buyer and Seller with respect to the subject matter hereof, and
no prior or contemporaneous written or oral agreement or understanding
pertaining to any such matter shall be effective for any purpose. No provision
of this Agreement may be amended or added to except by an agreement in writing,
expressly stating that such agreement is an amendment of this Agreement, signed
by the parties to this Agreement or their respective successors in interest.

(b) Buyer’s Right to Assign. Except as otherwise set forth herein, neither party
shall have the right to assign its rights under this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, following
delivery of written notice to Seller, Buyer may, at least three (3) days prior
to the Close of Escrow, assign all or any of its right, title and interest under
this Agreement to CareTrust REIT, Inc., a Maryland Corporation (“CareTrust”) or
to any corporate or partnership entity affiliated with, or related to, CareTrust
(any such entity, an “Affiliate”), or to any corporate or partnership entity in
which CareTrust or an Affiliate is a partner, co-venturer, shareholder or member
No such assignee shall accrue any obligations or liabilities hereunder until the
effective date of such assignment. In the event of an assignment of this
Agreement by Buyer, its assignee shall be deemed to be the Buyer hereunder for
all purposes hereof, and shall have all rights of Buyer hereunder (including,
but not limited to, the right of further assignment consistent with the terms of
this Section 16(b)), provided the assignor shall not be released from all
liability hereunder. At Closing, Buyer may also elect to cause all or any part
of the Property to be directly assigned or conveyed by Seller to, or all or any
of the liabilities to be assumed hereunder to be directly assumed by, as
applicable, one or more designee or assignee of Buyer, including, but not
limited to, New Operator.

(c) [Intentionally Omitted.]

(d) Time is of the Essence. Time is of the essence for this Agreement.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and to their respective transferees,
successors and permitted assigns.

(f) No Personal Liability or Third Party Beneficiaries. In addition to any
limitation on liability provided by law or any other agreement or instrument, no
advisor, trustee, director, officer, employee, accountant, attorney,
beneficiary, shareholder, partner, participant or agent of or in Buyer or Seller
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or the transaction contemplated hereunder. The
parties, their respective successors and assigns and all third parties shall
look solely to the applicable party’s assets for the payment of any claim or any
performance, and the parties hereby waive all such personal liability. This
Agreement is made and entered into solely for the protection and benefit of the
parties and their successors and permitted assigns. No other person shall have
any right of action hereunder.

(g) Governing Law; Choice of Forum. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Ohio without
giving effect to any “conflict of law” rules of such state. Buyer and Seller
each acknowledge and agree that the state and associated federal courts in and
for Montgomery County, Ohio, shall have exclusive jurisdiction to hear and
decide any dispute, controversy or litigation regarding the enforceability or
validity of this Agreement or any portion thereof.

 

32



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument. Executed copies hereof
may be delivered by facsimile, email or other electronic means and upon receipt
will be deemed originals and binding upon the parties hereto, regardless of
whether originals are delivered thereafter.

(i) Interpretation; Construction. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be valid under applicable
law, but, if any provision of this Agreement shall be invalid or prohibited
thereunder, such invalidity or prohibition shall be construed as if such invalid
or prohibited provision had not been inserted herein and shall not affect the
remainder of such provision or the remaining provisions of this Agreement. The
language in all parts of this Agreement shall be in all cases construed simply
according to its fair meaning and not strictly against the party that drafted
such language. Section and paragraph headings of this Agreement are solely for
convenience of reference and shall not govern the interpretation of any of the
provisions of this Agreement.

(j) Exhibits; Schedule; Recitals Verified. All Exhibits and Schedules attached
hereto are incorporated herein by reference. The Recitals to this Agreement are
hereby stated to be true and correct and are incorporated herein by this
reference.

(k) Waiver by a Party. The waiver of any contingency, representation, warranty,
covenant, or other matter or provision hereof may only be made by the party
benefited by the same, and the waiver must be in writing, must be signed by the
benefited party and must specifically state which matter is being waived.

(l) Further Assurances. In addition to the actions recited herein and
contemplated to be performed, executed and/or delivered hereunder, Buyer and
Seller agree to perform, execute and/or deliver or cause to be performed,
executed and/or delivered any and all such further acts, instruments and
assurances as may be reasonably required to consummate the transactions
contemplated hereby.

(m) Injunctive and Equitable Relief; Liquidated Damages. Seller and Buyer hereby
agree that the Property is of a special and unique character which gives it a
peculiar value, and that Buyer cannot reasonably or adequately be compensated in
damages in an action at law if Seller breaches its obligation to sell the
Property to Buyer. Therefore, Seller expressly agrees that Buyer shall be
entitled to injunctive and other equitable relief (including, without
limitation, the right to specifically enforce Seller’s obligation to sell the
Property to Buyer) in the event of such breach in addition to any other rights
or remedies which may be available to Buyer. If the Closing fails to occur due
to the breach of this Agreement by Buyer and such breach is not cured within ten
(10) days after notice to Buyer, then Seller’s sole remedy in such event shall
be to terminate this Agreement and to receive the Deposit as liquidated damages,
Seller waiving all other rights or remedies in the event of such default by
Buyer. The parties acknowledge that Seller’s actual damages in the event of a
breach by Buyer under this Agreement will be difficult to ascertain, and that
such liquidated damages represent the parties’ best estimate of such damages.

(n) Business Days. As used in this Agreement, a “business day” shall mean a day
other than Saturday, Sunday or any day on which banking institutions in Los
Angeles, California are authorized by law or other governmental action to close.
All other references to “days” or “calendar days” in this Agreement shall refer
to calendar days. If any period expires or delivery date falls on a date that is
not a business day under this Agreement, such period shall be deemed to expire
and such delivery date shall be deemed to fall on the immediately succeeding
business day.

 

33



--------------------------------------------------------------------------------

(o) Survival. Any covenants, representations or indemnities set forth in
Sections 8, 9, 10, 10A, 13, 14 and 16(p) of this Agreement shall survive the
Close of Escrow or any termination of this Agreement; provided, however, that
the respective period of survival of each of such covenants, representations or
indemnities shall be solely as provided in the applicable provisions of this
Agreement.

(p) Confidentiality. Neither Buyer, Seller, nor any broker employed or engaged
by any of them shall issue (or cause to be issued) any press releases or other
publicly-available disclosures or otherwise make disclosures to any unrelated
third parties concerning the subject matter hereof, structure of the
transactions or the status of negotiations conducted hereunder except as may be
jointly agreed to by Seller and Buyer or as any of them may reasonably consider
necessary in order to satisfy the requirements of applicable law; provided,
however, that notwithstanding anything herein to the contrary, Buyer may, free
from the restrictions of this Section 16(p), report on the transaction completed
by this Agreement in connection with: (i) any investor call concerning Buyer’s
earnings or financial performance, (ii) any filings or disclosures or releases
required to be made to the Securities and Exchange Commission or state
securities’ commission in accordance with applicable law or customarily made in
connection therewith, or (iii) any meetings or conference calls with, or
disclosures made to, Buyer’s consultants, contractors, investors, principals,
employees, agents, attorneys, accountants and other advisors who need to know
such information. Seller may, free from the restrictions of this Section 16(p),
report on the subject matter of this Agreement or the structure of the
transactions contemplated under this Agreement in connection with any meetings
or conference calls with, or disclosures made to, Seller’s consultants,
contractors, investors, principals, employees, agents, attorneys, accountants
and other advisors who need to know such information. The foregoing restrictions
shall survive the Close of Escrow for twelve (12) months. Following the Closing,
Buyer may make a press release regarding the transaction with the prior written
approval of Seller, which such approval shall not be unreasonably withheld,
delayed or conditioned; provided, however, that Seller’s failure to deliver to
Buyer written approval or rejection of a proposed press release within
twenty-four (24) hours of receipt from Buyer shall be deemed to be Seller’s
approval of any such press release.

(q) Joint and Several. The obligations of Seller hereunder shall be joint and
several in every respect. If Buyer delivers notice to one Seller hereunder, such
notice shall be deemed delivered to each Seller. The actions of any one Seller
shall be binding on each other Seller and Buyer shall be entitled to rely on any
such action, even if not specifically unanimous.

[Signatures on following page]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the day
and year first above written.

SELLER:

LIBERTY NURSING CENTER OF FREMONT, INC.,

an Ohio corporation By:   /s/ Linda Black-Kurek   Linda Black-Kurek, President

LIBERTY NURSING PROPERTIES OF OXFORD, LLC,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING CENTER OF MANSFIELD, INC.,

an Ohio corporation By:   /s/ Linda Black-Kurek   Linda Black-Kurek, President

LIBERTY NURSING PROPERTIES OF RIVERSIDE, LLC,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY WEST NURSING PROPERTIES OF TOLEDO, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF WILLARD, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

 

S-1



--------------------------------------------------------------------------------

LIBERTY NURSING PROPERTIES OF BEAVERCREEK, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF BELLBROOK, LLC,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF JAMESTOWN, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF RIVERVIEW, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF THREE RIVERS, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF XENIA, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY NURSING PROPERTIES OF PORTSMOUTH, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

 

S-2



--------------------------------------------------------------------------------

LIBERTY NURSING CENTER OF ENGLEWOOD, INC.,

an Ohio corporation By:   /s/ Linda Black-Kurek   Linda Black-Kurek, President

LIBERTY RETIRMENT PROPERTIES OF MIDDLETOWN, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

LIBERTY RETIRMENT PROPERTIES OF WASHINGTON TOWNSHIP, LTD.,

an Ohio limited liability company By:   /s/ Linda Black-Kurek   Linda
Black-Kurek, Manager

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-3



--------------------------------------------------------------------------------

BUYER:

 

CTR Partnership, L.P., a Delaware limited partnership By:   CareTrust GP, LLC,  
a Delaware limited liability company   Its: general partner   By:   CareTrust
REIT, Inc.,     a Maryland corporation     Its: sole member     By:   /s/
Gregory K. Stapley     Name: Gregory K. Stapley     Title: President

 

S-4



--------------------------------------------------------------------------------

CONSENT OF ESCROW

The undersigned agrees to (a) accept this Agreement; (b) be Escrow Holder under
this Agreement; and (c) be bound by this Agreement in the performance of its
duties as Escrow Holder. However, the undersigned will have no obligations,
liability or responsibility under this Agreement or any amendment hereto unless
and until this Agreement and such amendment, as applicable has been fully
executed by the parties hereto and delivered to the undersigned.

 

ESCROW HOLDER: COMMONWEALTH LAND TITLE By:   /s/ Debi Calmelat Name:   Debi
Calmelat Title: Senior Commercial E.O. Dated: May 14, 2015 Escrow No. 92916590C

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 1A

FEE FACILITIES

 

Facility Name

 

Seller

 

Current Operator

[Seller to confirm]

 

Facility Address

 

Capitalized Term for
Such Facility Used in
the Agreement

 

Primary Intended Use

 

No. of Licensed Beds

Liberty Nursing Centers of Beavercreek, Ohio   Liberty Nursing Properties of
Beavercreek , Ltd., an Ohio limited liability company   Liberty Nursing Center
of Beavercreek, Inc., an Ohio corporation  

3854 Park Overlook Drive

Beavercreek OH 45431

  “Beavercreek Facility”   SNF   90 nursing Liberty Nursing Center of Riverside
  Liberty Nursing Properties of Riverside, LLC, an Ohio limited liability
company   Liberty Nursing Center of Riverside, LLC, an Ohio limited liability
company  

315 Lilienthal Street

Cincinnati, Ohio 45204

  “Riverside Facility”   SNF  

80 nursing*

(75 certified and in service)

Liberty Nursing Center of Riverview   Liberty Nursing Properties of Riverview
Ltd., an Ohio limited liability company   Liberty Nursing Center of Riverview,
Inc., an Ohio corporation  

5999 Bender Road

Cincinnati, OH 45233

  “Riverview Facility”   SNF   110 nursing Liberty Nursing and Rehabilitation
Center of Three Rivers   Liberty Nursing Properties of Three Rivers, LTD., an
Ohio limited liability company   Liberty Nursing Center of Three Rivers, Inc.,
an Ohio corporation  

7800 Jandaracres Dr.

Cincinnati, OH 45248

  “Three Rivers Facility”   SNF  

110 nursing

[100 nursing per medicare.gov]

Liberty Retirement Community of Washington Township   Liberty Retirement
Properties of Washington Township, Ltd., an Ohio limited liability company  
Liberty Retirement Community of Washington Township, Inc., an Ohio corporation  

7300 McEwen Road

Dayton OH 45459

  “Washington Facility”   SNF  

115 nursing;

52 assisted living;

27 villas

Liberty Nursing Center of Englewood   Liberty Nursing Center of Englewood, Inc.,
an Ohio corporation   Liberty Nursing Center of Englewood, Inc., an Ohio
corporation  

425 Lauricella Court

Englewood, OH 45322

  “Englewood Facility”   SNF   125 nursing

 

Schedule 1A



--------------------------------------------------------------------------------

Facility Name

 

Seller

 

Current Operator

[Seller to confirm]

 

Facility Address

 

Capitalized Term for
Such Facility Used in
the Agreement

 

Primary Intended Use

 

No. of Licensed Beds

Liberty Nursing Center of Portsmouth   Liberty Nursing Properties of Portsmouth,
Ltd., an Ohio limited liability company   Liberty Nursing Center of Portsmouth,
Inc., an Ohio corporation  

727 Eighth Street

Portsmouth, OH 45662

  “Portsmouth Facility”   SNF   101 nursing West Cove Care & Rehabilitation
Center   Liberty West Nursing Properties of Toledo, Ltd., an Ohio limited
liability company   Liberty West Nursing Center of Toledo, Inc., an Ohio
corporation  

2051 Collingwood Blvd.

Toledo OH 43620

  “West Cove Facility”   SNF   113 nursing (105 certified and in service)
Liberty Nursing Center of Oxford   Liberty Nursing Properties of Oxford, LLC, an
Ohio limited liability company   Liberty Nursing Center of Oxford, LLC, an Ohio
limited liability company  

6099 Fairfield Road

Oxford, Ohio 45056

  “Oxford Facility”   SNF  

130 nursing*

(65 certified and in service)

[55 certified beds per medicare.gov]

Liberty Nursing Center of Willard   Liberty Nursing Properties of Willard Ltd.,
an Ohio limited liability company   Liberty Nursing Center of Willard, Inc., an
Ohio corporation  

370 East Howard Street

Willard, Ohio 44890

  “Willard Facility”   SNF  

59 nursing

(50 certified and in service)

30 residential care facility beds

Liberty Nursing Centers of Bellbrook**   Liberty Nursing Properties of
Bellbrook, LLC, an Ohio limited liability company   Liberty Nursing Center of
Bellbrook, Inc., an Ohio corporation  

1957 N. Lakeman Dr.

Bellbrook OH 45305

  “Bellbrook Facility”   SNF   45 nursing Liberty Retirement Community of
Middletown   Liberty Retirement Properties Of Middletown, Ltd., an Ohio limited
liability company   Liberty Nursing Center of Middletown, Inc., an Ohio
corporation  

4400 Vannest Ave.

Middletown OH 45042

  “Middletown Facility”   SNF  

70 nursing;

16 assisted living units;

29 independent living units

[58 nursing per medicare.gov]

 

Schedule 1A



--------------------------------------------------------------------------------

Facility Name

 

Seller

 

Current Operator

[Seller to confirm]

 

Facility Address

 

Capitalized Term for
Such Facility Used in
the Agreement

 

Primary Intended Use

 

No. of Licensed Beds

Liberty Nursing Center of Xenia   Liberty Nursing Properties of Xenia, Ltd., an
Ohio limited liability company   Liberty Nursing Center of Xenia, Inc., an Ohio
corporation  

126 Wilson Drive

Xenia OH 45385

  “Xenia Facility”   SNF   53 nursing Liberty Nursing Center of Jamestown  
Liberty Nursing Properties of Jamestown, Ltd., an Ohio limited liability company
  [ Not known ]  

4920 US Route 35 East

Jamestown OH 45335

[4960 US Route 35 East per website]

  “Jamestown Facility”   SNF  

46 nursing

[43 nursing per medicare.gov]

SNF: Skilled Nursing Facility

 

* Seller intends to retain the operating rights to 15 licensed beds for transfer
to Colerain, selling 65 licensed beds.

** The Bellbrook medical office building is not a part of the Property.

 

Schedule 1A



--------------------------------------------------------------------------------

SCHEDULE 1B

LEASE FACILITIES

 

Facility Name

 

Seller

 

Current Operator

 

Facility Address

 

Capitalized Term for
Such Facility Used in
the Agreement

 

Primary Intended Use

 

No. of Licensed Beds

Liberty Nursing Center of Fremont

(Leasehold Interest)

 

Liberty Nursing Center of Fremont, Inc., an Ohio corporation

(Leasehold Interest)

[unable to pull deed(s) or memo of ground lease]

  Liberty Nursing Center of Fremont, Inc., an Ohio corporation  

1865 Countryside Drive

Fremont, Ohio 43420

  “Fremont Facility”   SNF  

121 nursing

(92 certified and in service)

Liberty Nursing Center of Mansfield  

Liberty Nursing Center of Mansfield, Inc., an Ohio corporation

(Leasehold Interest)

[unable to pull deed(s) or memo of ground lease]

  Liberty Nursing Center of Mansfield, Inc., an Ohio corporation  

535 Lexington Avenue

Mansfield, Ohio 44907

  “Mansfield Facility”   SNF  

167 nursing

(90 certified and in service)

[95 certified beds per medicare.gov]

SNF: Skilled Nursing Facility

 

Schedule 1B



--------------------------------------------------------------------------------

SCHEDULE 2

BANK DEBT AND AGENCY DEBT

 

Facility

 

If Bank Debt, Bank

 

If Agency Debt, Agency

 

Outstanding Principal as of
December 31, 2014

 

Capitalized Term for Such
Facility Debt as Used in the
Agreement

Beavercreek Facility  

a. The Huntington National Bank, a national banking association

b. entity owner

   

a. $9,574,582

b. $2,358,119

  “Beavercreek Debt” Riverside Facility     a. Lancaster Pollard Mortgage
Company [HUD]   $3,108,995   “Riverside Debt” Riverview Facility   b. Fifth
Third Bank, an Ohio banking corporation   a. Lancaster Pollard Mortgage Company
[HUD]  

a. $6,909,662

b. $2,083,333

  “Riverview Debt” 2 Three Rivers Facility   b. Fifth Third Bank, an Ohio
banking corporation   a. Lancaster Pollard Mortgage Company [HUD]  

a. $8,589,780

b. $2,083,333

  “Three Rivers Debt” 2 Washington Facility   Fifth Third Bank, an Ohio banking
corporation, and The Huntington National Bank, a national banking association  
  $36,080,000   “Washington Debt” 1 Englewood Facility   Fifth Third Bank, an
Ohio banking corporation, and The Huntington National Bank, a national banking
association     $36,080,000*   “Englewood Debt” 1

 

Schedule 2



--------------------------------------------------------------------------------

Facility

 

If Bank Debt, Bank

 

If Agency Debt, Agency

 

Outstanding Principal as of
December 31, 2014

 

Capitalized Term for Such
Facility Debt as Used in the
Agreement

Portsmouth Facility  

a. Fifth Third Bank, an Ohio banking corporation, and The Huntington National
Bank, a national banking association

b. Fifth Third Bank

   

a. $36,080,000*

b. $347,667

  “Portsmouth Debt” 1 West Cove Facility   Fifth Third Bank, an Ohio banking
corporation     a. $3,443,100   “West Cove Debt” Oxford Facility   b. Fifth
Third Bank*   a. Lancaster Pollard Mortgage Company [HUD]   a. $5,896,160  
“Oxford Debt” Willard Facility   [unable to confirm]   Lancaster Pollard
Mortgage Company [HUD]   $3,014,879   “Willard Debt” Bellbrook Facility   Fifth
Third Bank, an Ohio banking corporation    

a. $2,530,713

b. $381,500

c. $2,083,333

  “Bellbrook Debt” 2 Middletown Facility  

a. National City Bank

b/c. Fifth Third Bank, an Ohio banking corporation

   

a. $9,617,508

b. $2,083,333

c. $1,025,308

  “Middletown Debt” 2

 

Schedule 2



--------------------------------------------------------------------------------

Facility

 

If Bank Debt, Bank

 

If Agency Debt, Agency

 

Outstanding Principal as of
December 31, 2014

 

Capitalized Term for Such
Facility Debt as Used in the
Agreement

Xenia Facility     Lancaster Pollard Mortgage Company, an Ohio corporation [HUD]
  $2,093,229   “Xenia Debt” Jamestown Facility     Lancaster Pollard Mortgage
Company, an Ohio corporation [HUD]   $2,026,954   “Jamestown Debt” Mansfield
Facility   Fifth Third Bank, an Ohio banking corporation     $2,083,333  
“Mansfield Debt” 2

 

1. Loan from Fifth Third Bank in the original principal amount of $37,630,000 is
secured by the assets of the Washington Facility, Englewood Facility, and the
Portsmouth Facility.

2. Loan from Fifth Third Bank is secured by the assets of the Mansfield
Facility, the Riverview Facility, the Three Rivers Facility, the Middletown
Facility, and the Bellbrook Facility.

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FUNDS ON DEPOSIT IN HUD ESCROWS

 

Facility Names

   Funds on Deposit as of March 31, 2015      Replacement
Reserve      Repair
Reserve      Debt Service
Coverage Reserve  

Oxford Facility

     153,121.85            184,966.77   

Willard Facility

     845,287.24         

Riverside Facility

     409,801.97         1,594.34      

Riverview Facility

     363,488.03         

Three Rivers Facility

     519,799.03         22,279.49      

Xenia Facility

     231,800.24         

Jamestown Facility

     225,752.43            

 

 

    

 

 

    

 

 

 

TOTALS:

   $ 2,749,050.79       $ 23,873.83       $ 184,966.77      

 

 

    

 

 

    

 

 

           $ 2,957,891.39            

 

 

 

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

DISCLOSURE SCHEDULE: EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

Section 9(e): “Personal injury claims that are covered by insurance.”

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

EXCLUDED ASSETS

 

1. Seller’s National Provider Identifier numbers.

 

2. All home office assets, including employees, computer hardware and software,
and the current home office space; provided, however, that the home office space
shall be vacated after a period 3 months

 

Schedule 5



--------------------------------------------------------------------------------

LOGO [g28624page058.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page059.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page060.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page061.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page062.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page063.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page064.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page065.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page066.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page067.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page068.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page069.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page070.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page071.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page072.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page073.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page074.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page075.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page076.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page077.jpg]



--------------------------------------------------------------------------------

LOGO [g28624page078.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDEMNITY GUARANTY

 

B-1



--------------------------------------------------------------------------------

EXHIBIT 4(e)(i)(A)

FORM OF BILL OF SALE FOR THE SELLER PERSONAL PROPERTY

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT is made as of             , 2015, by
                    , a                      (“Seller”), in favor of
                    , a                      (“Buyer”), pursuant to the Purchase
and Sale Agreement and Joint Escrow Instructions dated as of             , 2015,
between, Buyer and Seller, with respect to¸ inter alia, that certain skilled
nursing facility located at [                    ],                     ,
                    County,             (the “Agreement”). Each initially
capitalized term used and not otherwise defined herein shall have the meaning
given such term in the Agreement.

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, Seller does hereby
grant, bargain, sell, convey, assign, transfer, set over, deliver to and vest in
Buyer, its successors and assigns forever, all of Seller’s right, title and
interest in and to all of the Personal Property, whether now existing or
hereafter arising. The terms and limitations of the Agreement are incorporated
herein by this reference, including but not limited to, Seller’s
representations, warranties, covenants, agreements and indemnities related to
the Personal Property.

IN WITNESS WHEREOF, Seller has executed this document as of the date first above
written.

 

SELLER:                                     
                                                             ,   By:     Name:  
  Title:    

Exhibit 4(e)(i)(A)



--------------------------------------------------------------------------------

EXHIBIT 4(e)(i)(B)

FORM OF BILL OF SALE FOR THE CURRENT OPERATOR PERSONAL PROPERTY

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT is made as of             , 2015, by
                    , a                     (“Current Operator”), in favor of
                    , a                     (“Buyer”), pursuant to the Purchase
and Sale Agreement and Joint Escrow Instructions dated as of             , 2015,
between Buyer, on one hand, and                     , a                     ,
                    , a                     ,                     , a
                    , and                     , a                     ,
collectively as seller, with respect to, inter alia, that certain skilled
nursing facility located at [                    ],                     ,
                     County,                      (the “Agreement”). Each
initially-capitalized term used and not otherwise defined herein shall have the
meaning given such term in the Agreement.

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, Current Operator
does hereby grant, bargain, sell, convey, assign, transfer, set over, deliver to
and vest in Buyer, its successors and assigns forever, all of Current Operator’s
right, title and interest in and to all of the Current Operator Personal
Property, whether now existing or hereafter arising. The terms and limitations
of the Agreement are incorporated herein by this reference, including but not
limited to, Seller’s representations, warranties, covenants, agreements and
indemnities related to the Current Operator Personal Property.

IN WITNESS WHEREOF, Current Operator has executed this document as of the date
first above written.

 

CURRENT OPERATOR:

______________________________,

a ____________________________

By:     Name:     Title:    

Exhibit 4(e)(i)(B)



--------------------------------------------------------------------------------

EXHIBIT 4(e)(ii)

FORM OF NON-FOREIGN AFFIDAVIT

                    , a                     (“Seller”), is the owner of certain
real property located at [                    ],                     ,
                    County,                     , which it is selling to
                    , a                     (“Buyer”), under that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of
            , 2015 (the “Agreement”).

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform Buyer that withholding of tax will
not be required when the above-referenced real property is transferred pursuant
to the Agreement, the undersigned hereby certifies the following on behalf of
Seller:

1. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder;

2. Seller is not a “disregarded entity” as defined in Code §1445-2(b)(2)(iii);

3. Seller’s U.S. employer identification number is                     ; and

4. Seller’s office address is                     .

Seller understands that this Certificate may be disclosed to the Internal
Revenue Service by Buyer and that any false statement contained herein could be
punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

Dated as of:             , 2015

 

SELLER:

______________________________,

a ____________________________

By:     Name:     Title:    

Exhibit 4(e)(ii)



--------------------------------------------------------------------------------

EXHIBIT 4(e)(iv)

FORM OF SELLER’S CLOSING CERTIFICATE

THIS CLOSING CERTIFICATE is made as of             , 2015, by each of the
entities identified as “Seller” below (collectively, “Seller”), to
                    , a                     (“Buyer”).

Pursuant to Section 4(e)(iv) of the Purchase and Sale Agreement and Joint Escrow
Instructions dated as of             , 2015, by and between Buyer and Seller
(the “Agreement”), Seller hereby represents and warrants to Buyer that each and
all of the representations and warranties of Seller contained in the Agreement
are true and correct in all material respects as of the date hereof as if made
on and as of the date hereof.

IN WITNESS WHEREOF, Seller has executed this Certificate as of the date first
above written.

SELLER:

Exhibit 4(e)(iv)



--------------------------------------------------------------------------------

EXHIBIT 4(f)(i)

FORM OF BUYER’S CLOSING CERTIFICATE

THIS CLOSING CERTIFICATE is made as of             , 2015, by
                    (“Buyer”) to each of the entities identified as “Seller” in
the Agreement (as defined below) (collectively, “Seller”).

Pursuant to Section 4(f)(i) of the Purchase and Sale Agreement and Joint Escrow
Instructions dated as of             , 2015, by and between Buyer and Seller
(the “Agreement”), Buyer hereby represents and warrants to Buyer that each and
all of the representations and warranties of Buyer contained in Section 8 of the
Agreement are true and correct in all material respects as of the date hereof as
if made on and as of the date hereof.

IN WITNESS WHEREOF, Buyer has executed this Certificate as of the date first
above written.

BUYER:

Exhibit 4(f)(i)